
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


      
PURCHASE AGREEMENT

       
BY AND AMONG

SUPERIOR TELECOM INC.,

SUPERIOR TELECOMMUNICATIONS INC.,

ESSEX INTERNATIONAL INC.,

ESSEX GROUP, INC.,

THE ALPINE GROUP, INC.

AND

ALPINE HOLDCO INC.

       
DATED: October 31, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page No.

--------------------------------------------------------------------------------

ARTICLE 1 PURCHASE OF ASSETS AND STOCK   1 1.1   Assets to be Purchased by
Buyer.   1 1.2   Assets to be Retained by Sellers.   3 1.3   Purchase and Sale
of Stock.   4
ARTICLE 2 ASSUMPTION OF LIABILITIES
 
4 2.1   Assumed Liabilities.   4 2.2   Liabilities to be Retained by Sellers.  
4
ARTICLE 3 CONSIDERATION
 
5 3.1   Purchase Price.   5 3.2   Allocation of Purchase Price.   5
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS WITH RESPECT TO SELLERS AND
THE BUSINESS
 
6 4.1   Corporate Status.   6 4.2   Seller's Enforceability.   6 4.3   Consents.
  6 4.4   Absence of Conflicts.   6 4.5   No Litigation.   7 4.6   Title to
Assets.   7 4.7   Real Property.   7 4.8   Brokers and Finders.   7 4.9  
EXCLUSIVITY OF REPRESENTATIONS.   8
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SUT WITH RESPECT TO THE DNE GROUP
 
8 5.1   Organization and Qualification; Subsidiaries.   8 5.2   Title to Shares.
  8 5.3   Capitalization.   8 5.4   Absence of Conflicts.   9 5.5   No
Litigation.   9 5.6   Certificates of Incorporation and Bylaws.   9 5.7  
EXCLUSIVITY OF REPRESENTATIONS.   9
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF SUT AND STI WITH RESPECT TO THE
SUPERIOR ISRAEL GROUP
 
10 6.1   Organization and Qualification; Subsidiaries.   10 6.2   Title to
Shares.   10 6.3   Capitalization.   10 6.4   Absence of Conflicts.   10 6.5  
No Litigation.   11 6.6   Certificates of Incorporation and Bylaws.   11 6.7  
EXCLUSIVITY OF REPRESENTATIONS.   11
ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF ALPINE AND BUYER
 
11 7.1   Corporate Status.   11 7.2   Alpine and Buyer's Enforceability.   12
7.3   Consents.   12 7.4   Absence of Conflicts.   12 7.5   No Litigation.   12
7.6   Financing.   12 7.7   Absence of Business Conduct.   13 7.8   Brokers and
Finders.   13

--------------------------------------------------------------------------------

7.9   Investigation by Alpine and Buyer.   13 7.10   Section 267 of the Code.  
13 7.11   Investment Representation.   14
ARTICLE 8 CONDITIONS TO CLOSING; CLOSING DELIVERIES
 
14 8.1   Conditions to Each Party's Obligation to Effect the Closing.   14 8.2  
Sellers' Deliveries   15 8.3   Buyer's Deliveries.   16
ARTICLE 9 CLOSING
 
17 9.1   Closing.   17
ARTICLE 10 COVENANTS
 
17 10.1   Pre-Closing Covenants   18     10.1.1 Conduct of Business.   18    
10.1.2 Access to Information.   21     10.1.3 Reasonable Efforts.   21    
10.1.4 Seller Disclosure Schedule and Supplemental Disclosure.   22     10.1.5
Superior Proposal.   22     10.1.6 Termination.   23     10.1.7 Effect of
Termination.   24 10.2   Other Covenants.   24     10.2.1 Employee and Related
Matters.   24     10.2.2 Tax Cooperation.   27     10.2.3 Payment of Certain
Taxes; Tax Returns.   27     10.2.4 Publicity.   29     10.2.5 Expenses.   29  
  10.2.6 No Assignment.   29     10.2.7 Further Assurances.   29     10.2.8
Permit Transfer, Assignment or Reissuances.   30     10.2.9 Mail and Other
Communications.   30     10.2.10 Access to Records.   30     10.2.11 Credit
Support Arrangements.   30     10.2.12 Non-Competition.   31     10.2.13
Environmental Transfer Act Compliance.   32     10.2.14 Insurance.   32    
10.2.15 Section 338 Elections.   33     10.2.16 Tax Treatment.   33     10.2.17
Covenants Regarding Electrical Sub.   33     10.2.18 Tax Sharing Agreement.   33
    10.2.19 Certain Expenses.   33     10.2.20 Intercompany Accounts.   33
ARTICLE 11 INDEMNIFICATION
 
34 11.1   Indemnification By Sellers.   34 11.2   Indemnification By Alpine and
Buyer.   34 11.3   Limitations on Indemnification by Sellers.   35 11.4  
Limitations on Indemnification by Alpine and Buyer.   35 11.5   Notice of Claim.
  35 11.6   Third Party Claims.   36 11.7   Exclusive Remedy.   36

ii

--------------------------------------------------------------------------------


ARTICLE 12 MISCELLANEOUS
 
37 12.1   Notices.   37 12.2   Binding Effect.   37 12.3   Headings.   37 12.4  
Exhibits and Schedules.   37 12.5   Counterparts.   38 12.6   Bulk Sales Law.  
38 12.7   Governing Law.   38 12.8   Waivers.   38 12.9   Pronouns.   38 12.10  
Time Periods.   38 12.11   No Strict Construction.   38 12.12   Modification.  
38 12.13   Entire Agreement.   38 12.14   Certain Definitions.   39

iii

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

        THIS PURCHASE AGREEMENT (this "Agreement") is entered into this 31st day
of October, 2002 by and among Superior TeleCom Inc., a Delaware corporation
("SUT"), Superior Telecommunications Inc., a Delaware corporation ("STI"), Essex
International Inc., a Delaware corporation ("Essex International"), Essex
Group, Inc., a Michigan corporation ("Essex Group" and, together with Essex
International, "Essex"), The Alpine Group, Inc., a Delaware corporation
("Alpine"), and Alpine Holdco Inc., a Delaware corporation ("Buyer") and a
newly-formed, wholly-owned corporate subsidiary of Alpine. SUT, STI and Essex
are sometimes hereinafter referred to individually as a "Seller" and
collectively as the "Sellers."

RECITALS

        WHEREAS, SUT is the owner of 100 shares of the common stock, no par
value per share ("DNE Common Stock"), of DNE Systems Inc., a Delaware
corporation ("DNE"), constituting all of the issued and outstanding shares of
capital stock of DNE (the "DNE Shares"). DNE and its Subsidiaries (as defined
herein) are sometimes hereinafter referred to collectively as the "DNE Group."

        WHEREAS, STI is the owner of (i) 100 shares of the common stock, par
value $0.01 per share ("Texas SUT Common Stock"), of Texas SUT Inc., a Texas
corporation ("Texas SUT"), constituting all of the issued and outstanding shares
of capital stock of Texas SUT (the "Texas SUT Shares"), and (ii) 90 ordinary
shares, par value NIS 1.00 per share (the "Ordinary Shares of Superior Cables
Holding"), of Superior Cables Holding (1997) Ltd., an Israel corporation
("Superior Cables Holding"), constituting 90% of the issued and outstanding
shares of capital stock of Superior Cables Holding (the "Superior Cables Holding
Shares" and, together with the Texas SUT Shares, the "Superior Israel Shares")
(the other 10% of the issued and outstanding shares of capital stock of Superior
Cables Holding being owned by Texas SUT). Texas SUT and Superior Cables Holding
(specifically excluding Superior Cables Ltd., a company organized under the laws
of Israel ("Superior Cables Ltd.")) are sometimes hereinafter referred to
collectively as the "Superior Israel Group."

        WHEREAS, on and subject to the terms and conditions set forth in this
Agreement, (i) SUT desires to sell to Buyer, and Buyer desires to purchase from
SUT, all of the DNE Shares and (ii) STI desires to sell to Buyer, and Buyer
desires to purchase from STI, all of the Superior Israel Shares.

        WHEREAS, on and subject to the terms and conditions set forth in this
Agreement, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, the assets of Sellers described herein relating to Sellers' electrical
wire business conducted as of the date hereof, including the manufacture and
sale of building and industrial wire products conducted as of the date hereof
(the "Business"), and Buyer is prepared to assume liabilities and obligations of
Sellers relating to the Business.

        NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the parties hereby agree as follows:

ARTICLE 1

PURCHASE OF ASSETS AND STOCK

        1.1    Assets to be Purchased by Buyer.    

        Subject to Section 1.2 and on and subject to the other terms and
conditions set forth in this Agreement, Sellers hereby agree to grant, sell,
convey, assign, transfer and deliver to Buyer, or cause to be granted, sold,
conveyed, assigned, transferred and delivered to Buyer, and Buyer agrees to
purchase as a going concern, as of the Closing (as defined herein), all of the
assets owned by any of Sellers or any of Sellers' respective Affiliates (as
defined herein) used exclusively in the Business, of every kind and description
and wherever located, free and clear of all Liens (except for Permitted
Encumbrances and Real Property Permitted Encumbrances), including, without
limitation, the following:

        (a)  All of Sellers' right, title and interest in and to the real
property, including all buildings, structures, improvements, fixtures and
fittings located thereon or forming part thereof, at the locations

--------------------------------------------------------------------------------


set forth on Schedule 1.1(a) hereto, and all rights, privileges, easements and
other appurtenances thereto (collectively, the "Business Real Property");

        (b)  The rights under the leases set forth on Schedule 1.1(b) hereto
(collectively, the "Business Real Property Leases") for the real property
described therein and all leasehold interests therein and all rights to
leasehold improvements located thereon and, to the extent covered by the
Business Real Property Leases, all fixtures, machinery, installations and
equipment located thereon or forming part thereof (such property being
collectively referred to as the "Business Leased Real Property");

        (c)  All machinery, equipment, dies, tools, spare parts and furniture,
including those set forth on Schedule 1.1(c) hereto (collectively, the
"Equipment");

        (d)  All inventories of the products of the Business, including those
set forth on Schedule 1.1(d) hereto (collectively, the "Products"), including,
without limitation, raw materials, work-in-process, finished goods, supplies and
packaging materials on hand or in route from suppliers as of the Closing
(collectively, the "Inventory");

        (e)  All customer and supplier lists and files, including those set
forth on Schedule 1.1(e), sales literature, marketing data and promotional
materials relating to such lists and files and, with respect to such materials
relating to the Business that do not pertain solely to the Business, copies of
all such materials;

        (f)    All of Sellers' right, title and interest in and to all of the
patents, copyrights, trademarks, service marks, trade names, brand names,
certification marks and rights under any applications or registrations therefor
set forth on Schedule 1.1(f) hereto, as well as all know-how, inventions,
technology, drawings, specifications, processes, formulae, discoveries, ideas,
trade secrets and confidential information used exclusively in connection with
the Business, together with any and all goodwill associated with any of the
foregoing (collectively, the "Business Intellectual Property");

        (g)  All of Sellers' rights and interest as of the Closing in and to all
contracts, agreements, leases, purchase orders and commitments relating to the
Business, including those set forth on Schedule 1.1(g) hereto (collectively, the
"Business Contracts");

        (h)  All books, records, files and papers, whether in hard copy or
computer format, to the extent they contain information solely relating to the
Purchased Assets or the Business, including, without limitation, all financial
and Tax (as defined herein) records, correspondence and other documents and,
with respect to (i) any employee of the Business hired by Buyer as set forth on
Schedule 10.2.1(a) or whose employment agreement is assumed by Buyer pursuant to
Section 10.2.1(f), and (ii) such materials relating to the Business that do not
pertain solely to the Business, copies of all such materials, provided that,
with respect to materials relating to Taxes that relate to but do not pertain
solely to the Business, copies of such materials shall be provided only if such
materials are less than six years old;

        (i)    All licenses, permits, registrations and other authorizations
issued by any Governmental Authority (as defined herein) that are required for
or currently used in connection with the operation of the Business, including
those that are set forth on Schedule 1.1(i) hereto, and including, without
limitation, all licenses, permits, registrations and other authorizations
relating to environmental, health and safety matters, including those that are
set forth on Schedule 1.1(i) hereto, but, in each case, only to the extent
transferable;

        (j)    All accounts and notes receivable and other claims for money due
any Seller or any of Sellers' respective Affiliates in existence as of the close
of business on the Closing Date which have been generated by sales by such
Seller or such Affiliate of Products prior to the Closing, other than as
expressly set forth in Section 1.2(a) or Schedule 1.2;

2

--------------------------------------------------------------------------------


        (k)  All claims, causes of action, choses in action, rights of recovery
and rights of set-off of any kind pertaining solely to, or arising solely out
of, the Business (other than as set forth on Schedule 1.2 hereto);

        (l)    All rights and interests in and under the Business Benefit Plans
(as defined herein) transferred pursuant to Section 10.2.1 hereof;

        (m)  The goodwill of the Business; and

        (n)  Claims for any refund of Non-Income Taxes with respect to the
Business or the Purchased Assets.

        The above-described assets to be purchased and sold pursuant to this
Agreement are referred to as the "Purchased Assets." The Schedules relating to
the Purchased Assets shall be subject to additions and deletions in the ordinary
course of business from the date hereof through the Closing.

        1.2    Assets to be Retained by Sellers.    

        Sellers shall retain and Buyer shall not purchase from Sellers or any of
their respective Affiliates the following properties and assets used in the
conduct of the Business:

        (a)  Cash on hand and checks received pending collection as of the close
of business on the day preceding the Closing Date (as defined herein), notes,
bank deposits, certificates of deposit and marketable securities, including,
without limitation, the consideration payable by Buyer to Sellers under this
Agreement in respect of the Purchase Price (as defined herein);

        (b)  Other than as set forth in Section 1.1(n), all income and other Tax
credits and all Tax refund claims for periods or events occurring on or prior to
the Closing Date;

        (c)  All rights of any Seller under this Agreement and the agreements
and instruments delivered to any Seller by Alpine or Buyer pursuant to this
Agreement;

        (d)  A copy of all books, records, files and papers, whether in hard
copy or computer format, that (i) any Seller or any of Sellers' respective
Affiliates shall be required to retain pursuant to any statute, law, rule,
regulation, ordinance, contract or agreement and (ii) is set forth in Sections
1.1(e) and 1.1(h) in respect of the Sellers;

        (e)  Other than rights granted to Buyer pursuant to Section 10.2.14,
insurance policies carried by or covering any Seller or any of Sellers'
respective Affiliates (and in the case of policies carried by Alpine, Sellers'
rights under such policies) and any credits or other amounts due or to become
due on account of or with respect to such policies;

        (f)    All rights and interests in and under the Business Benefit Plans
(as defined herein), other than assets of any Business Benefit Plans transferred
pursuant to Section 10.2.1 hereof;

        (g)  All management information systems and related software whether
used by the Business, any Seller or any of Sellers' respective Affiliates,
except for standard stand-alone mass-market software applications, which
software applications are included among the Purchased Assets;

        (h)  All of Sellers' right, title and interest in and to all
intellectual property, other than as provided in Section 1.1(f) or in any
trademark or patent license agreement to which Buyer is a party entered into
pursuant to this Agreement;

        (i)    All of Sellers' rights and interest in any settlement proceeds
received in the matter set forth on Schedule 1.2 hereto; and

        (j)    All of Seller's right, title and interest in and to all assets of
the Sellers not used exclusively in the Business as of the Closing Date.

3

--------------------------------------------------------------------------------




        The above-described assets to be retained by Sellers pursuant to this
Agreement are referred to as the "Retained Assets."

        1.3    Purchase and Sale of Stock.    

        At the Closing, on and subject to the terms and conditions set forth in
this Agreement, (i) SUT shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from SUT, all of the DNE Shares and (ii) STI
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase from STI, all of the Superior Israel Shares, in each case free and
clear of all Liens.

ARTICLE 2

ASSUMPTION OF LIABILITIES

        2.1    Assumed Liabilities.    

        Except as otherwise provided in Section 2.2, Buyer hereby agrees to
assume at the Closing all of the obligations and liabilities of Sellers and
their respective Affiliates to the extent related to the Business or the
Purchased Assets, arising out of or related to events, actions or omissions
occurring prior to the Closing Date and whether arising prior to, on or after
the Closing Date, including, without limitation, (i) any Assumed Environmental
Liabilities (as defined herein), (ii) all liabilities relating to the matters
set forth in Schedule 2.1(b), (iii) any liabilities and other obligations under
any of the Business Real Property Leases or any of the Business Contracts
existing at the Closing, (iv) any product return liabilities or warranty claims
with respect to Products sold, shipped or manufactured on or prior to the
Closing Date, (v) any liabilities, claims or obligations for bodily injury,
death or property damage arising out of or related to any activities conducted
at or in connection with the Business, or any Products sold, shipped or
manufactured on or prior to the Closing Date, other than such liabilities,
claims or obligations for bodily injury, death or property damage arising out of
the manufacture, sale or distribution of asbestos-containing products, (vi) any
liabilities or obligations in connection with employee-related matters that are
assumed by Buyer or an Affiliate thereof under Section 10.2.1 and (vii) all
liabilities for Taxes related to the Business or the Purchased Assets for which
Buyer is designated as responsible pursuant to Section 10.2.3 or Section 11.2
(collectively, the "Assumed Liabilities"). The Schedules relating to Assumed
Liabilities are subject to additions and deletions in the ordinary course of
business from the date hereof through the Closing.

        2.2    Liabilities to be Retained by Sellers.    

        Sellers shall retain, and Buyer shall not assume, pay, perform, defend
or discharge, the following liabilities and obligations: (i) any liabilities or
obligations related to any of the Retained Assets; (ii) any liabilities of any
Seller or any of Sellers' respective Affiliates to the extent not related to the
Business or the Purchased Assets; (iii) Environmental Liabilities other than the
Assumed Environmental Liabilities, (iv) except as otherwise expressly provided
in Section 10.2.1, any liabilities or obligations of any Seller or any Seller
ERISA Affiliate (as defined herein) with respect to any Business Benefit Plan;
(v) except as otherwise expressly provided in Section 10.2.1, any liabilities or
obligations in connection with any claim made by any employee or former employee
of the Business arising out of or related to (a) any event, action or omission
occurring prior to the Closing Date or (b) such employee's employment (including
the termination thereof) prior to the Closing Date; (vi) any criminal and civil
fines arising out of or related to events, actions or omissions occurring prior
to the Closing Date in connection with the Business; (vii) any liabilities,
claims or obligations for bodily injury, death or property damage arising out of
the manufacture, sale or distribution of asbestos-containing products;
(viii) all liabilities and obligations of Sellers under this Agreement or with
respect to or arising out of the transactions contemplated hereby; (ix) all
indebtedness for borrowed money relating to the agreements set forth on
Schedule 2.2; and (x) all liabilities for Taxes related to the Business or the

4

--------------------------------------------------------------------------------


Purchased Assets for which Sellers are designated as responsible pursuant to
Section 10.2.3 or Section 11.1 (collectively, the "Retained Liabilities").

ARTICLE 3

CONSIDERATION

        3.1    Purchase Price.    

        The aggregate cash purchase price for the Purchased Assets, the DNE
Shares and the Superior Israel Shares (the "Purchase Price") is (a) Eighty-Five
Million Dollars ($85,000,000) plus (b) the aggregate amount of any expenditures
set forth on Schedule 3.1, to the extent paid prior to Closing by any of the
Sellers minus (c) any applicable amount payable under the Side Letter relating
to the valuation of certain real property in Columbia City, Indiana, dated the
date hereof, among the parties hereto, payable at the Closing by wire transfer
of immediately available funds to an account(s) designated in writing by SUT at
least two business days prior to the Closing Date. As additional consideration
for the Purchased Assets, Buyer shall cause a warrant in the form of Exhibit A
hereto (the "Warrant") to be issued to SUT on the Closing Date.

        3.2    Allocation of Purchase Price.    

        The sum of (i) the Purchase Price, (ii) the value of the Warrant and
(iii) the amount of the Assumed Liabilities (the "Aggregate Purchase Price")
shall be allocated to the Superior Israel Shares, to the DNE Shares and to the
Purchased Assets for purposes of Section 1060 of the Internal Revenue Code of
1986, as amended (the "Code") and for all other Tax purposes. The allocations to
the Superior Israel Shares and the DNE Shares shall be as set forth in
Schedule 3.2. The excess of the Aggregate Purchase Price over the amounts
allocated to the Superior Israel Shares and the DNE Shares is the "Remaining
Aggregate Purchase Price". Within 30 days following the Closing Date SUT shall
provide Buyer with a proposed determination of the Remaining Aggregate Purchase
Price and a proposed allocation of the Remaining Aggregate Purchase Price among
the Purchased Assets for purposes of Section 1060 of the Code and all other Tax
purposes. Within 20 days of receipt of such proposed determination and
allocation Buyer shall notify SUT whether Buyer has any objection to the
proposed determination or allocation. If Buyer has no such objection, or timely
notice is not provided, then Buyer and Sellers agree to be bound by such
determination and allocation and to complete and attach Internal Revenue Service
Form 8594 to the respective U.S. Tax returns accordingly and to file all other
tax returns accordingly and not to take any position inconsistent therewith. If
Buyer timely objects to the proposed determination or allocation, Buyer and SUT
agree to attempt in good faith to resolve such disagreement. If any such
disagreement is not resolved within 10 days following SUT's receipt of notice
from Buyer of Buyer's objection, the disagreement shall be submitted to a public
accounting firm (the "Expert") mutually agreed upon by Buyer and SUT. Buyer and
Sellers shall instruct the Expert to make a determination regarding the item or
items in dispute within 20 days of receipt of the dispute. Buyer and Sellers
agree to be bound by any joint resolution of a disagreement described in this
Section and by any determination of the Expert and to complete and attach
Internal Revenue Service Form 8594 to the respective U.S. Tax returns
accordingly and to file all other tax returns accordingly and not to take any
position inconsistent therewith.

5

--------------------------------------------------------------------------------


ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLERS
WITH RESPECT TO SELLERS AND THE BUSINESS

        Sellers hereby, jointly and severally, represent and warrant to Alpine
and Buyer that, except as set forth in the disclosure schedule delivered by
Sellers to Buyer and attached hereto and made a part hereof (the "Seller
Disclosure Schedule"):

        4.1    Corporate Status.    

        Each Seller is a corporation duly organized, validly existing and in
corporate good standing under the laws of the jurisdiction of its incorporation.
Each Seller has full corporate power and authority to: (a) own, lease and
operate the Purchased Assets and carry on the Business as and where such
Purchased Assets are now owned, leased or operated and as and where such
Business is presently being conducted; and (b) execute, deliver and perform this
Agreement and all other agreements and documents to be executed and delivered by
it in connection herewith.

        4.2    Seller's Enforceability.    

        All requisite corporate action to approve, execute, deliver and perform
this Agreement and each other agreement and document to be delivered by any
Seller in connection herewith has been taken by each Seller. This Agreement and
each other agreement and document to be delivered by any Seller in connection
herewith have been, or will be, duly executed and delivered by the applicable
Sellers and constitute, or will constitute, the legal, valid and binding
obligations of such Sellers, enforceable against such Sellers in accordance with
their respective terms except to the extent that such enforcement is limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
laws affecting the rights of creditors generally and by general equity
principles.

        4.3    Consents.    

        No authorization, approval, consent, permit or order of, or
registration, declaration or filing with, or notice to, any federal, state,
local or foreign government, or any subdivision, agency or instrumentality
thereof, or any court, tribunal or arbitrator (each, a "Governmental
Authority"), or other Person is required in connection with the execution,
delivery or performance of this Agreement by any Seller or any other agreement,
instrument or document to be delivered by or on behalf of any Seller in
connection herewith, except for (i) such filings as may be required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR
Act"), (ii) filings and notifications under the Connecticut Transfer Act
(C.G.S.A. §22a-134 et seq., as amended) ("Connecticut Transfer Act") and the
Indiana Responsible Property Transfer Law (Ind. Code §13-25-3-1 et seq.)
("Indiana Responsible Property Transfer Law") and (iii) such other consents,
orders, authorizations, registrations, declarations and filings the failure of
which to be obtained or made would not have, individually or in the aggregate, a
material adverse effect on the Business or the business of any member of the DNE
Group or the Superior Israel Group, materially impair the ability of any Seller
to perform its obligations hereunder, or prevent the consummation by any Seller
of the transactions contemplated hereby.

        4.4    Absence of Conflicts.    

        Subject to receipt of the approvals, consents, orders, declarations and
other matters set forth in Section 4.3, none of the execution, delivery or
performance of this Agreement or any of the other agreements, instruments or
documents to be delivered by or on behalf of any Seller in connection herewith
will (i) result in the creation of any mortgage, pledge, lien, security interest
or other encumbrance (collectively, "Liens") on any of the Purchased Assets,
(ii) conflict with or violate in any material respect any judgment, decree,
order, writ, injunction, statute, ordinance, law, rule or regulation
(collectively, "Law") applicable to any Seller or by which any Seller or any of
its properties or assets is

6

--------------------------------------------------------------------------------


bound, (iii) conflict with or violate any provision of the Certificate of
Incorporation or Bylaws, or equivalent organizational documents, of any Seller
or (iv) conflict with, violate, result in any breach of, constitute a default
under (with or without notice or the passage of time or both), or give rise to
any right of termination, cancellation, amendment or acceleration under any
Business Contract set forth on Schedule 1.1(g) hereto or Business Real Property
Lease set forth on Schedule 1.1(b) hereto, other than, in the case of clauses
(i), (ii) or (iv), any creation of Lien, any conflict, breach or violation that
would not have, individually or in the aggregate, a material adverse effect on
the Business or the business of any member of the DNE Group or the Superior
Israel Group, materially impair the ability of any Seller to perform its
obligations hereunder, or prevent the consummation by any Seller of the
transactions hereby.

        4.5    No Litigation.    

        There is no claim, litigation, investigation, hearing, action, suit or
proceeding pending or, to the knowledge of Sellers, threatened by or against any
Seller, at law or in equity, by or before any Governmental Authority, with
respect to the Business or the Purchased Assets that would materially impair or
delay the ability of any Seller to perform its obligations under this Agreement
or to consummate the transactions contemplated by this Agreement.

        4.6    Title to Assets.    

        Sellers have good, valid and marketable title to the Purchased Assets
free and clear of all Liens, except for (i) liens for Taxes and other
governmental charges and assessments that are not yet due and payable or that
are being contested in good faith, (ii) liens of carriers, warehousemen,
mechanics and materialmen and other like liens arising in the ordinary course of
business for sums not yet due and payable or that are being contested in good
faith or (iii) encumbrances which, in the aggregate, would not have,
individually or in the aggregate, materially impair the ability of any Seller to
perform its obligations hereunder, or prevent the consummation by any Seller of
the transactions contemplated hereby (collectively, the "Permitted
Encumbrances") and, upon consummation of the transactions contemplated by this
Agreement, Buyer will have good, valid and marketable title to the Purchased
Assets free and clear of all Liens except for Permitted Encumbrances.

        4.7    Real Property.    

        With respect to the Business Real Property, Sellers have good, valid and
insurable title thereto (without payment of extra premiums therefor), except for
(i) liens for Taxes not yet due and payable or which are being contested in good
faith or (ii) real estate taxes and assessments (general and special) not yet
due and payable, zoning ordinances and municipal land use regulations, utility
distribution line easements serving that parcel of real property, the rights of
the public in and to any public roads abutting that parcel of real property, and
any easements, restrictions, encumbrances, imperfections of title or other
matters of record which would not unreasonably interfere with the use and
occupancy thereof by Buyer ("Real Property Permitted Encumbrances"). With
respect to the Business Leased Real Property, Sellers are currently in
possession thereof and have valid leasehold interests therein in accordance with
the terms of the controlling leases, except for the Real Property Permitted
Encumbrances.

        4.8    Brokers and Finders.    

        No broker, finder or other entity acting in a similar capacity has
participated on behalf of any Seller or any of Sellers' respective Affiliates in
bringing about the transactions herein contemplated, rendered any services with
respect thereto, been in any way involved therewith or is entitled to any fee or
commission in connection therewith.

7

--------------------------------------------------------------------------------

        4.9    EXCLUSIVITY OF REPRESENTATIONS.    

        THE REPRESENTATIONS AND WARRANTIES MADE BY SELLERS WITH RESPECT TO THE
SELLERS AND THE BUSINESS IN THIS ARTICLE 4 ARE IN LIEU OF AND ARE EXCLUSIVE OF
ALL OTHER REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE SELLERS AS A GROUP
AND THE BUSINESS, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES. EACH
SELLER HEREBY DISCLAIMS ANY SUCH OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO ALPINE, BUYER OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION
OR OTHER INFORMATION (INCLUDING ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL
DATA).

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SUT
WITH RESPECT TO THE DNE GROUP

        SUT hereby represents and warrants to Alpine and Buyer that, except as
set forth in the Seller Disclosure Schedule:

        5.1    Organization and Qualification; Subsidiaries.    

        Each member of the DNE Group is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has full corporate power and authority to own, lease and
operate its properties and assets and carry on its business as and where its
properties and assets are now owned, leased or operated and as and where its
business is presently being conducted. Schedule 5.1 sets forth the name and
jurisdiction of incorporation of each of DNE's Subsidiaries and the percentage
of each such Subsidiary's capital stock owned by DNE. All the outstanding
capital stock of each such Subsidiary is duly authorized, validly issued, fully
paid and non-assessable and is owned by DNE free and clear of all Liens,
stockholders' agreements and voting trusts. No member of the DNE Group directly
or indirectly owns or controls any interest in any other corporation,
partnership, joint venture or other business association or entity.

        5.2    Title to Shares.    

        SUT is the record and beneficial owner of the DNE Shares, free and clear
of all Liens, stockholders' agreements and voting trusts. On the Closing Date,
SUT will have the full corporate power and authority to assign, transfer, convey
and deliver the DNE Shares as provided in this Agreement, and such delivery will
convey to Buyer (or its permitted assigns) good, valid and marketable title to
the DNE Shares, free and clear of all Liens, stockholders' agreements and voting
trusts.

        5.3    Capitalization.    

        (a)  The authorized capital stock of DNE consists of 1,000 shares of DNE
Common Stock. As of the date hereof, 100 shares of DNE Common Stock are issued
and outstanding (all of which are owned by SUT) and no such shares are reserved
for issuance.

        (b)  There are no securities convertible into or exchangeable for
capital stock, options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
any member of the DNE Group, nor are there any obligations of any member of the
DNE Group to issue, sell, repurchase or redeem any shares of capital stock of
any member of the DNE Group or any such convertible or exchangeable securities,
options or warrants. All issued and outstanding shares of DNE Common Stock are
duly authorized, validly issued, fully paid and non-assessable.

8

--------------------------------------------------------------------------------


        5.4    Absence of Conflicts.    

        Subject to receipt of the approvals, consents, orders, declarations and
other matters set forth in Section 4.3, none of the execution, delivery or
performance of this Agreement or any of the other agreements, instruments or
documents to be delivered by or on behalf of any Seller in connection herewith
will (i) result in the creation of any Lien on any of the properties or assets
of any member of the DNE Group, (ii) conflict with or violate in any material
respect any Law applicable to any member of the DNE Group or by which any member
of the DNE Group or any of its properties or assets is bound, (iii) conflict
with or violate any provision of the Certificate of Incorporation or Bylaws, or
equivalent organizational documents, of any member of the DNE Group or
(iv) conflict with, violate, result in any breach of, constitute a default under
(with or without notice or the passage of time or both), or give rise to any
right of termination, cancellation, amendment or acceleration under any contract
or other agreement set forth on Schedule 5.4, other than, in the case of clauses
(i), (ii) or (iv), any creation of Lien, any conflict, breach or violation that
would not have, individually or in the aggregate, a material adverse effect on
the DNE Group, materially impair the ability of SUT to perform its obligations
hereunder, or prevent the consummation by SUT of the transactions hereby.

        5.5    No Litigation.    

        There is no claim, litigation, investigation, hearing, action, suit or
proceeding pending or, to the knowledge of SUT, threatened by or against any
member of the DNE Group, at law or in equity, by or before any Governmental
Authority, with respect to the DNE Group, that would materially impair or delay
the ability of SUT to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement.

        5.6    Certificates of Incorporation and Bylaws.    

        SUT has heretofore delivered or made available to Buyer a complete and
correct copy of the Certificate of Incorporation and Bylaws, or equivalent
organizational documents, each as amended to date, of each member of the DNE
Group. Such organizational documents are in full force and effect. No member of
the DNE Group is in violation of each of the provisions of its organizational
documents.

        5.7    EXCLUSIVITY OF REPRESENTATIONS.    

        THE REPRESENTATIONS AND WARRANTIES MADE BY SUT WITH RESPECT TO THE DNE
GROUP IN THIS ARTICLE 5 ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER
REPRESENTATIONS AND WARRANTIES RELATING TO DNE, EACH OF ITS SUBSIDIARIES AND THE
BUSINESS AND OPERATIONS OF THE DNE GROUP, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES. SUT HEREBY DISCLAIMS ANY SUCH OTHER OR IMPLIED
REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO
ALPINE, BUYER OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION (INCLUDING ANY
FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA).

9

--------------------------------------------------------------------------------


ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SUT
AND STI WITH RESPECT TO THE SUPERIOR ISRAEL GROUP

        SUT and STI hereby, jointly and severally, represent and warrant to
Alpine and Buyer that, except as set forth in the Seller Disclosure Schedule:

        6.1    Organization and Qualification; Subsidiaries.    

        Each of Texas SUT, Superior Cables Holding and Superior Cables Ltd. is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has full corporate power and
authority to own, lease and operate its properties and assets and carry on its
business as and where its properties and assets are now owned, leased or
operated and as and where its business is presently being conducted.
Schedule 6.1 sets forth the name and jurisdiction of incorporation of each
Subsidiary of Texas SUT or Superior Cables Holding and the percentage of each
such Subsidiary's capital stock owned by Texas SUT or Superior Cables Holding.
No member of the Superior Israel Group directly or indirectly owns or controls
any interest in any other corporation, partnership, joint venture or other
business association or entity.

        6.2    Title to Shares.    

        STI is the record and beneficial owner of the Superior Israel Shares,
free and clear of all Liens, stockholders' agreements and voting trusts. On the
Closing Date, STI will have the full corporate power and authority to assign,
transfer, convey and deliver the Superior Israel Shares as provided in this
Agreement, and such delivery will convey to Buyer (or its permitted assigns)
good, valid and marketable title to the Superior Israel Shares, free and clear
of all Liens, stockholders' agreements and voting trusts.

        6.3    Capitalization.    

        (a)  The authorized capital stock of Texas SUT consists of 1,000 shares
of Texas SUT Common Stock and no shares of preferred stock. As of the date
hereof, 100 shares of Texas SUT Common Stock are issued and outstanding (all of
which are owned by STI) and no such shares are reserved for issuance.

        (b)  The authorized capital stock of Superior Cables Holding consists of
32,700 Ordinary Shares of Superior Cables Holding. As of the date hereof, 100
Ordinary Shares of Superior Cables Holding are issued and outstanding (90 of
which are owned by STI and 10 of which are owned by Texas SUT) and no such
shares are reserved for issuance.

        (c)  There are no securities convertible into or exchangeable for
capital stock, options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock of
Texas SUT or Superior Cables Holding, nor are there any obligations of Texas SUT
or Superior Cables Holding to issue, sell, repurchase or redeem any shares of
capital stock of Texas SUT or Superior Cables Holding, as the case may be, or
any such convertible or exchangeable securities, options or warrants. All issued
and outstanding shares of Texas SUT Common Stock and Ordinary Shares of Superior
Cables Holding are duly authorized, validly issued, fully paid and
non-assessable.

        6.4    Absence of Conflicts.    

        Subject to receipt of the approvals, consents, orders, declarations and
other matters set forth in Section 4.3, none of the execution, delivery or
performance of this Agreement or any of the other agreements, instruments or
documents to be delivered by or on behalf of any Seller in connection herewith
will (i) result in the creation of any Lien on any of the properties or assets
of Texas SUT or Superior Cables Holding, (ii) conflict with or violate any Law
applicable to Texas SUT or Superior

10

--------------------------------------------------------------------------------


Cables Holding or by which Texas SUT or Superior Cables Holding or any of their
respective properties or assets is bound, (iii) conflict with or violate any
provision of the Certificate of Incorporation or Bylaws, or equivalent
organizational documents, of either Texas SUT or Superior Cables Holding or
(iv) conflict with, violate, result in any breach of, constitute a default under
(with or without notice or the passage of time or both), or give rise to any
right of termination, cancellation, amendment or acceleration under any contract
or other agreement set forth on Schedule 6.4 other than, in the case of clauses
(i), (ii) or (iv), any creation of any Lien, any conflict, breach or violation
that would not have, individually or in the aggregate, a material adverse effect
on the Superior Israel Group as a whole, materially impair the ability of either
SUT or STI to perform its respective obligations hereunder, or prevent the
consummation by either SUT or STI of the transactions contemplated hereby.

        6.5    No Litigation.    

        There is no claim, litigation, investigation, hearing, action, suit or
proceeding pending or, to the knowledge of SUT or STI, threatened by or against
Texas SUT or Superior Cables Holding, at law or in equity, by or before any
Governmental Authority, with respect to the Superior Israel Group, that would
materially impair or delay the ability of SUT or STI to perform their respective
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement.

        6.6    Certificates of Incorporation and Bylaws.    

        SUT and STI have heretofore delivered or made available to Buyer a
complete and correct copy of the Certificate of Incorporation and Bylaws, or
equivalent organizational documents, each as amended to date, of each member of
the Superior Israel Group. Such organizational documents are in full force and
effect. Neither member of the Superior Israel Group is in violation of any of
the provisions of its organizational documents.

        6.7    EXCLUSIVITY OF REPRESENTATIONS.    

        THE REPRESENTATIONS AND WARRANTIES MADE BY SUT AND STI WITH RESPECT TO
TEXAS SUT AND SUPERIOR CABLES HOLDING IN THIS ARTICLE 6 ARE IN LIEU OF AND ARE
EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND WARRANTIES RELATING TO TEXAS SUT,
SUPERIOR CABLES HOLDING AND THE OPERATIONS AND BUSINESS OF THE SUPERIOR ISRAEL
GROUP, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES. SUT AND STI HEREBY
DISCLAIMS ANY SUCH OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES,
NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO ALPINE, BUYER OR THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY DOCUMENTATION
OR OTHER INFORMATION (INCLUDING ANY FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL
DATA).

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF ALPINE AND BUYER

        Alpine and Buyer, jointly and severally hereby represent and warrant to
each of the Sellers that:

        7.1    Corporate Status.    

        Each of Alpine and Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Each of
Alpine and Buyer has full corporate power to execute, deliver and perform this
Agreement and all other agreements and documents to be executed and delivered by
them in connection herewith. Buyer is a wholly-owned subsidiary of Alpine and no
person other than Alpine holds an option, warrant or other right to acquire any
capital stock of Buyer.

11

--------------------------------------------------------------------------------




        7.2    Alpine and Buyer's Enforceability.    

        All requisite corporate action to approve, execute, deliver and perform
this Agreement and each other agreement and document to be delivered by Alpine
and Buyer in connection herewith has been taken by Alpine and Buyer. This
Agreement and each other agreement and document to be delivered by Alpine and
Buyer in connection herewith has been, or will be, duly executed and delivered
by each of Alpine and Buyer and constitute, or will constitute, the legal, valid
and binding obligations of each of Alpine and Buyer, enforceable against each of
Alpine and Buyer in accordance with their respective terms except to the extent
that such enforcement is limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting the rights of creditors
generally and by general equity principles.

        7.3    Consents.    

        No authorization, approval, consent, permit or order of, or
registration, declaration or filing with, or notice to, any Governmental
Authority or other Person is required in connection with the execution, delivery
or performance of this Agreement by either Alpine or Buyer or any other
agreement, instrument or document to be delivered by or on behalf of Alpine or
Buyer in connection herewith, except for (i) such filings as may be required
under the HSR Act (ii) filings and notifications under the Connecticut Transfer
Act and the Indiana Responsible Property Transfer Law and (iii) such other
consents, approvals, orders, authorizations, registrations, declarations and
filings the failure of which to be obtained or made would not, individually or
in the aggregate, materially impair the ability of Alpine or Buyer to perform
their respective obligations hereunder or prevent the consummation by Alpine or
Buyer of the transactions contemplated hereby.

        7.4    Absence of Conflicts.    

        Subject to receipt of the approvals, consents, orders, declarations and
other matters set forth in Section 7.3, none of the execution, delivery or
performance of this Agreement or any of the other agreements, instruments or
documents to be delivered by or on behalf of Alpine or Buyer in connection
herewith will (i) conflict with or violate any Law applicable to Alpine or Buyer
or by which Alpine or Buyer or any of their respective properties or assets is
bound, (ii) conflict with or violate any provision of the Certificate of
Incorporation or Bylaws of Alpine or Buyer or (iii) conflict with, violate,
result in any breach of, or constitute a default under (with or without notice
or the passage of time or both) any material note, bond, mortgage, indenture,
license, franchise, permit, agreement, lease or other instrument or obligation
to which Alpine or Buyer is a party or by which Alpine or Buyer or any of their
respective properties or assets is bound, other than, in the case of clauses
(i) or (iii), any conflict, breach, or violation that would not, individually or
in the aggregate, materially impair the ability of Alpine or Buyer to perform
its obligations hereunder, or prevent the consummation by Alpine or Buyer of the
transactions hereby.

        7.5    No Litigation.    

        There is no claim, litigation, investigation, hearing, action, suit or
proceeding pending or, to the knowledge of Alpine or Buyer, threatened against
Alpine or Buyer at law or in equity, by or before any Governmental Authority,
with respect to any of the transactions contemplated by this Agreement, that
would materially impair or delay the ability of each of Alpine or Buyer to
perform its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.

        7.6    Financing.    

        Alpine has provided to Sellers a true and complete copy of the
commitment letter (the "Commitment Letter"), attached hereto as Exhibit B,
pursuant to which Alpine has received a

12

--------------------------------------------------------------------------------




commitment to be provided the financing required in order to consummate the
transactions contemplated by this Agreement. As of the date hereof, the
Commitment Letter has not been withdrawn and is in full force and effect.

        7.7    Absence of Business Conduct.    

        Essex Electric Inc., a Delaware corporation, is a newly-formed,
wholly-owned Subsidiary of Buyer formed solely for the purpose of holding the
Purchased Assets and the Business ("Electrical Sub") and is the only Subsidiary
of Buyer. Buyer has not conducted any business prior to the date hereof and has
no, and prior to the Closing will have no, properties, assets, liabilities or
obligations of any nature other than those incident to its formation and in
connection with this Agreement and the transactions contemplated hereby.
Electrical Sub has no Subsidiaries and has not conducted any business prior to
the date hereof and has no, and prior to the Closing will have no, properties,
assets, liabilities or obligations of any nature other than those incident to
its formation and in connection with this Agreement and the transactions
contemplated hereby. No person holds an option, warrant or other right to
acquire any capital stock of Electrical Sub.

        7.8    Brokers and Finders.    

        No broker, finder or other entity acting in a similar capacity has
participated on behalf of Alpine or Buyer or any of Alpine or Buyer's respective
Affiliates in bringing about the transactions herein contemplated, rendered any
services with respect thereto, been in any way involved therewith or is entitled
to any fee or commission in connection therewith.

        7.9    Investigation by Alpine and Buyer.    

        Each of Alpine and Buyer has conducted its own independent review and
analysis of the Business, the Purchased Assets, the Assumed Liabilities, the DNE
Group and the Superior Israel Group and acknowledges that Sellers have provided
Alpine and Buyer with access to the personnel, properties, premises and records
of the Business for this purpose. In entering into this Agreement, each of
Alpine and Buyer has relied solely upon its own investigation and analyses and
the representations and warranties contained in Article 4, Article 5 and
Article 6 of this Agreement, and each of Alpine and Buyer acknowledges that none
of Sellers nor any of their respective Affiliates makes or has made any
representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information provided or made available to Alpine,
Buyer or any of their respective Affiliates, except as and only to the extent
expressly set forth in Article 4, Article 5 and Article 6 and subject to the
limitations and restrictions contained in this Agreement.

        7.10    Section 267 of the Code.    

        Alpine and Buyer, in the aggregate, will not, at any time during the
Closing Date, own directly, or be treated as owning under the rules applicable
for purposes of determining whether any of Sellers and Buyer have a relationship
described in Section 267(b) of the Code, (i) more than 10,460,371 shares of
common stock, par value $.01 per share, of SUT, (ii) shares of any other class
of stock of SUT and (iii) shares of STI other than 645 shares of 6% Cumulative
Preferred Stock of STI and those that Alpine is treated as owning by virtue of
owning or being treated as owning shares of SUT. Alpine has no knowledge that,
in the aggregate, any five or fewer individuals, estates or trusts own, or are
treated as owning for purposes of determining whether any of Sellers and Buyer
have a relationship described in Section 267(b) of the Code, more than (i) 45%
of the voting power of the shares of Alpine or Buyer or (ii) 45% of the shares
of Alpine or Buyer (as determined by reference to value). The representations
set forth in this Section 7.10 are made at all times on the Closing Date.

13

--------------------------------------------------------------------------------




        7.11    Investment Representation.    

        Each of Alpine and Buyer understands that the offering and sale of the
securities to be acquired pursuant to this Agreement (collectively, the
"Designated Securities") is intended to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act"),
and any applicable state securities or blue sky law. The Designated Securities
are being acquired by Alpine and Buyer for their respective accounts and without
a view to the public distribution of the Designated Securities or any interest
therein. Each of Alpine and Buyer has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Designated Securities, and each of Alpine and
Buyer is capable of bearing the economic risks of such investment, including a
complete loss of its investment in the Designated Securities. Each of Alpine and
Buyer understands that it may not sell or dispose of any of the Designated
Securities other than pursuant to a registered offering or in a transaction
exempt from the registration requirements of the Securities Act and any
applicable state securities or blue sky law.

ARTICLE 8

CONDITIONS TO CLOSING; CLOSING DELIVERIES

        8.1    Conditions to Each Party's Obligation to Effect the Closing.    

        (a)  The respective obligations of each party to effect the transactions
contemplated hereby shall be subject to the fulfillment at or prior to the
Closing of the following conditions:

        (i)    No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, statute, executive
order, judgment, decree, injunction or other order, or taken any other action,
which is then in effect and has the effect of prohibiting or making illegal this
Agreement or the transactions contemplated hereby;

        (ii)  If required, the waiting period (and any extension thereof) under
the HSR Act with respect to the transactions contemplated hereby shall have
expired or been terminated; and

        (iii) The conditions set forth in the Commitment Letter shall have been
satisfied or waived and the financing contemplated thereby shall have been
effected.

        (b)  The obligation of Alpine and Buyer to effect the transactions
contemplated hereby shall also be subject to the fulfillment at or prior to the
Closing of the following conditions (any of which may be waived in writing by
Alpine or Buyer):

        (i)    The representations and warranties of each Seller contained in
this Agreement shall be true and correct when made and on and as of the Closing
Date as if made on and as of such date (except for those representations and
warranties that relate to a particular date, which representations and
warranties shall continue to be true and correct as of such date), except where
the failure to be so true and correct would not result, either individually or
in the aggregate, in a material adverse effect on the Business or the business
of the DNE Group. Buyer shall have received a certificate signed on behalf of
each Seller by an executive officer of such Seller to such effect;

        (ii)  Each Seller shall have performed or complied with, in all material
respects, all agreements and covenants required by this Agreement to be
performed or complied with by it at or prior to the Closing, and Buyer shall
have received a certificate signed on behalf of each Seller by an executive
officer of such Seller to such effect;

        (iii) Sellers shall have made the deliveries set forth in Section 8.2;
and

14

--------------------------------------------------------------------------------




        (iv)  There shall not have occurred a material adverse change in the
business, condition (financial or otherwise), operations, properties, assets or
liabilities of the Business or the DNE Group.

        (c)  The respective obligations of Sellers to effect the transactions
contemplated hereby shall also be subject to the fulfillment at or prior to the
Closing of the following conditions (any of which may be waived in writing by
Sellers):

        (i)    The representations and warranties of Alpine and Buyer contained
in this Agreement shall be true and correct when made and on and as of the
Closing Date as if made on and as of such date (except for those representations
and warranties that relate to a particular date, which representations and
warranties shall continue to be true and correct as of such date). Sellers shall
have received a certificate signed on behalf of Alpine and Buyer by an executive
officer of each of Alpine and Buyer to such effect;

        (ii)  Sellers shall have received an opinion, dated the Closing Date,
from Proskauer Rose LLP regarding the effect of Sections 267 and 351 of the Code
on the transactions contemplated hereby, in the form of Exhibit C hereto, which
opinion shall be based on certificates in the form of Exhibits D, E and, if
relevant, F hereto;

        (iii) Each of Alpine and Buyer shall have performed or complied with, in
all material respects, all agreements and covenants required by this Agreement
to be performed or complied with by it at or prior to the Closing, and Sellers
shall have received a certificate signed on behalf of Alpine and Buyer by an
executive officer of each of Alpine and Buyer to such effect; and

        (iv)  Alpine and Buyer shall have made the deliveries set forth in
Section 8.3.

        8.2    Sellers' Deliveries.    

        The applicable Sellers shall deliver, or cause to be delivered, the
following documents to Buyer at or before the Closing, all of which shall be in
form and substance reasonably acceptable to Buyer and its counsel:

        (a)(1)  A bill of sale transferring to Buyer all of Sellers' and their
respective Affiliates' right, title and interest in and to the Purchased Assets
in accordance with Section 1.1;

        (a)(2)  A special warranty deed in recordable form conveying fee simple
title to each parcel of the Business Real Property to Buyer, free and clear of
all Liens except Real Property Permitted Encumbrances;

        (a)(3)  An opinion, dated the Closing Date, from Morgan, Lewis & Bockius
LLP in form and substance satisfactory to Sellers and Buyer;

        (a)(4)  Assignment of each Business Real Property Lease identified on
Schedule 1.1(b) hereto, together with the consent of the landlord thereunder, to
Buyer, in form and substance reasonably satisfactory to Sellers and Buyer;

        (b)  Instruments evidencing the assignment to Buyer of all of Sellers'
and their respective Affiliates' right, title and interest in and to the
Business Intellectual Property in form and substance reasonably satisfactory to
Sellers and Buyer;

        (c)  An executed counterpart of the instrument evidencing Buyer's
assumption of the Assumed Liabilities in accordance with Section 2.1;

        (d)  Consents of the applicable third party to the assignment to Buyer
of the Regional Distribution Center Real Property Leases (as hereinafter
defined) in form and substance reasonably satisfactory to Sellers and Buyer;

15

--------------------------------------------------------------------------------




        (e)  An executed counterpart of the Supply and Transitional Services
Agreement (the "Supply and Transitional Services Agreement") relating to the
supply of certain products and certain services after the Closing Date, in form
and substance reasonably satisfactory to Sellers and Buyer;

        (f)    An executed counterpart of the non-exclusive Trademark License
Agreement ("Trademark License Agreement") relating to, among other things, the
Essex trademark, in form and substance reasonably satisfactory to Sellers and
Buyer;

        (g)  An executed counterpart of the non-exclusive Amended and Restated
Trademark License Agreement ("Amended and Restated Trademark License Agreement")
relating to the Superior Cables trademark, in form and substance reasonably
satisfactory to Sellers and Buyer;

        (h)  Certificates representing the DNE Shares, registered in the name of
SUT and duly endorsed by SUT in blank for transfer or accompanied by appropriate
stock powers in blank duly signed by SUT;

        (i)    Certificates representing the Superior Israel Shares, registered
in the name of STI and duly endorsed by STI in blank for transfer or accompanied
by appropriate stock powers in blank duly signed by STI;

        (j)    An executed counterpart of a shareholders agreement relating to
Electrical Sub among Buyer, Electrical Sub and SUT, in form and substance
reasonably satisfactory to Sellers and Buyer;

        (k)  A Security Release Agreement and applicable UCC-3 statements, in
form and substance reasonably satisfactory to the Sellers and Buyer;

        (l)    An executed counterpart of the Termination or Assignment of
Management Agreement, dated December    , 1999, between SUT and Superior
Cables Ltd., in form and substance reasonably satisfactory to Sellers and Buyer;

        (m)  A completed Form II (as defined in the Connecticut Transfer Act)
executed by Sellers to the extent necessary and applicable to the real property
located at 50 Barnes Park North, Wallingford, Connecticut (the "Wallingford
Property");

        (n)  A completed disclosure document, in the form set forth in Section 7
of the Indiana Responsible Property Transfer Law, executed by Sellers in
accordance with the Indiana Responsible Property Transfer Law, as applicable to
the Business Real Property located in the State of Indiana;

        (o)  An executed counterpart of a non-exclusive, non-transferable,
non-sublicensable patent license agreement in regard to the following patents:
EP-1693A, EP-1731, EP-1693, EP-1809, EP-1841, EP-1844 and EP-1888, in form and
substance reasonably satisfactory to Sellers and Buyer; and

        (p)  Each other document required to be delivered to Buyer hereunder or
that Buyer may reasonably request in connection with the transactions
contemplated hereby.

        8.3    Buyer's Deliveries.    

        Alpine and Buyer shall deliver, or cause to be delivered, the following
documents to Sellers at or before the Closing, all of which shall be in form and
substance reasonably acceptable to Sellers and their counsel:

        (a)  Immediately available funds by wire transfer in the amount of the
Purchase Price;

        (b)  The Warrant;

        (c)  An opinion, dated the Closing Date, from Proskauer Rose LLP,
counsel to Alpine and Buyer, in form and substance satisfactory to the Sellers
and Buyer;

16

--------------------------------------------------------------------------------




        (d)  An executed counterpart of the instrument evidencing Buyer's
assumption of the Assumed Liabilities in accordance with Section 2.1;

        (e)  An executed counterpart of the Supply and Transitional Services
Agreement, in form and substance reasonably satisfactory to Sellers and Buyer;

        (f)    An executed counterpart of the Trademark License Agreement, in
form and substance reasonably satisfactory to Sellers and Buyer;

        (g)  An executed counterpart of the Amended and Restated Trademark
License Agreement, in form and substance reasonably satisfactory to Sellers and
Buyer;

        (h)  An executed counterpart of a shareholders agreement relating to
Electrical Sub among Buyer, Electrical Sub and SUT, in form and substance
reasonably satisfactory to Sellers and Buyer;

        (i)    An executed counterpart of the Termination or Assignment of
Management Agreement, dated December    , 1999, between SUT and Superior
Cables Ltd., in form and substance reasonably satisfactory to Sellers and Buyer;

        (j)    A completed Form III or Form IV (as defined in the Connecticut
Transfer Act) executed by Buyer as the Certifying Party (as defined in the
Connecticut Transfer Act) to the extent necessary and applicable to the
Wallingford Property;

        (k)  An executed counterpart of a non-exclusive, non-transferable,
non-sublicensable patent license agreement in regard to the following patents:
EP-1693A, EP-1731, EP-1693, EP-1809, EP-1841, EP-1844 and EP-1888, in form and
substance reasonably satisfactory to Sellers and Buyer; and

        (l)    Each other document required to be delivered to Sellers hereunder
or that any of the Sellers may reasonably request in connection with the
transactions contemplated hereby.

ARTICLE 9

CLOSING

        9.1    Closing.    

        Provided that the deliveries set forth in Article 8 are either made or
waived, the consummation of the transactions contemplated by this Agreement (the
"Closing") will take place at the offices of Proskauer Rose LLP, 1585 Broadway,
New York, New York on such date, and at such time, as the parties shall agree
(the "Closing Date"). The transfers and deliveries described in Article 8 shall
be mutually interdependent and regarded as occurring simultaneously; and no such
transfer or delivery shall become effective until all the other transfers and
deliveries provided for in Article 8 have also been consummated.

ARTICLE 10

COVENANTS

        The covenants and agreements contained in this Article 10 shall be
applicable, as the case may be, to Alpine, Buyer and each Seller hereunder
(except that none of such covenants or agreements shall impose any liability or
obligation on (i) STI with respect to any member of the DNE Group or (ii) Essex
with respect to any member of the DNE Group or Superior Israel Group):

17

--------------------------------------------------------------------------------

        10.1    Pre-Closing Covenants.    

        10.1.1    Conduct of Business.    

        (a)  During the period from the date of this Agreement and continuing
through the Closing or the earlier termination of this Agreement pursuant to
Section 10.1.6 hereof, Sellers covenant and agree that, unless Buyer shall
otherwise consent in writing or unless otherwise expressly permitted hereunder,
Sellers shall conduct the Business in the ordinary course of business and in a
manner consistent with past practice, including using commercially reasonable
efforts to keep available the services of the present employees of the Business
and to preserve their present material relationships with customers,
distributors and suppliers in connection with the Business. By way of
amplification and not limitation, during the period from the date of this
Agreement and continuing through the Closing or the earlier termination of this
Agreement pursuant to Section 10.1.6 hereof, Sellers shall not, directly or
indirectly, take or propose to take, or permit to be taken, any of the following
actions without the prior written consent of Buyer, unless otherwise expressly
permitted hereunder:

(i)Transfer, assign, convey or liquidate any Purchased Assets or any portion of
the Business, other than in the ordinary course of business;

(ii)Suffer, permit or incur the imposition of any Lien upon any of the Purchased
Assets or the Business, except for any Permitted Encumbrance or Real Property
Permitted Encumbrance;

(iii)Commit, suffer, permit or incur any default in liability or obligation
which, individually or in the aggregate, would have a material adverse effect
upon Buyer's conduct of the Business after the Closing;

(iv)Make or agree to any change in the terms of any Business Real Property Lease
or Business Contract which is not in the ordinary course of business;

(v)Waive, cancel, compromise, sell or otherwise dispose of, for less than the
face amount thereof, any claim or right relating to the Purchased Assets or the
Business which is not in the ordinary course of business;

(vi)Pay, agree to pay or incur any obligation for any payment of any
contribution or other amount to, or with respect to, any employee benefit plan,
or pay any bonus to, or grant any increase in the compensation of, the officers
or employees (unless made at times and in amounts consistent with the past
practice of the Business) of the Business, or make any increase in the pension,
retirement or other benefits of the officers or employees of the Business,
except as required by law or the terms of any such plan;

(vii)Pay, agree to pay or incur any obligation for any payment of any
indebtedness relating to the Purchased Assets or the Business, except
indebtedness incurred in the ordinary course of business or other than as set
forth on Schedule 10.1.1 hereto;

(viii)Materially write down or materially write up the value of any Inventory;

(ix)Make any material change in any method of accounting or accounting practice
or policy other than such changes required by United States generally accepted
accounting principles consistently applied ("GAAP");

(x)incur any capital expense over $10,000 and, in the event Buyer consents to
the incurrence of such expense, and if the parties mutually agree, such expense
shall be included on, and deemed a part of, Schedule 3.1 hereto; or

18

--------------------------------------------------------------------------------

(xi)Agree, whether in writing or otherwise, to take any of the actions set forth
in this Section 10.1.1(a).

        (b)  During the period from the date of this Agreement and continuing
through the Closing or the earlier termination of this Agreement pursuant to
Section 10.1.6 hereof, SUT covenants and agrees that, unless Buyer shall
otherwise consent in writing and unless otherwise expressly permitted hereunder,
it shall cause each member of the DNE Group to conduct its business in the
ordinary course of business and in a manner consistent with past practice,
including using commercially reasonable efforts to keep available the services
of its present employees and to preserve its present material relationships with
customers, distributors and suppliers. By way of amplification and not
limitation, during the period from the date of this Agreement and continuing
through the Closing or the earlier termination of this Agreement pursuant to
Section 10.1.6 hereof, SUT shall cause each member of the DNE Group not to,
directly or indirectly, take or propose to take, or permit to be taken, any of
the following actions without the prior written consent of Buyer, unless
otherwise expressly permitted hereunder;

(i)Transfer, assign, convey or liquidate any assets, other than in the ordinary
course of business;

(ii)Suffer, permit or incur the imposition of any Lien upon any of its assets,
except for any Permitted Encumbrance or Real Property Permitted Encumbrance;

(iii)Commit, suffer, permit or incur any default in liability or obligation
which, individually or in the aggregate, would have a material adverse effect
upon Buyer's conduct of the business of the DNE Group after the Closing;

(iv)Make or agree to any change in the terms of any of its material contracts
which is not in the ordinary course of business;

(v)Waive, cancel, compromise, sell or otherwise dispose of, for less than the
face amount thereof, any claim or right which is not in the ordinary course of
business;

(vi)Pay, agree to pay or incur any obligation for any payment of any
contribution or other amount to, or with respect to, any employee benefit plan,
or pay any bonus to, or grant any increase in the compensation of, any of its
officers or employees (unless made at times and in amounts consistent with past
practice), or make any increase in the pension, retirement or other benefits of
any of its officers or employees, except as required by law or the terms of any
such plan;

(vii)Pay, agree to pay or incur any obligation for any payment of any
indebtedness, except indebtedness incurred in the ordinary course of business or
other than as set forth on Schedule 10.1.1;

(viii)Materially write down or materially write up the value of any inventory;

(ix)Make any material change in any method of accounting or accounting practice
or policy other than such changes required by GAAP;

(x)incur any capital expense over $10,000 and, in the event Buyer consents to
the incurrence of such expense, and if the parties mutually agree, such expense
shall be included on, and deemed a part of, Schedule 3.1 hereto;

(xi)Amend its Certificate of Incorporation or Bylaws or equivalent
organizational documents;

(xii)Declare or pay any dividends or make any other distribution in cash,
securities or property on its capital stock;

19

--------------------------------------------------------------------------------

(xiii)Issue any additional shares of capital stock or issue, sell or grant any
option or right to acquire, or otherwise dispose of, any of its authorized but
unissued capital stock;

(xiv)Repurchase or redeem any shares of its capital stock; or

(xv)Agree, whether in writing or otherwise, to take any of the actions set forth
in this Section 10.1.1(b).

        (c)  During the period from the date of this Agreement and continuing
through the Closing or the earlier termination of this Agreement pursuant to
Section 10.1.6 hereof, SUT and STI covenant and agree that, unless Buyer shall
otherwise consent in writing or unless otherwise expressly permitted hereunder,
they shall cause each member of the Superior Israel Group to conduct its
business in the ordinary course of business and in a manner consistent with past
practice, including using commercially reasonable efforts to keep available the
services of its present employees and to preserve its present material
relationships with customers, distributors and suppliers. By way of
amplification and not limitation, during the period from the date of this
Agreement and continuing through the Closing or the earlier termination of this
Agreement pursuant to Section 10.1.6 hereof, SUT and STI shall cause each member
of the Superior Israel Group not to, directly or indirectly, take or propose to
take, or permit to be taken, any of the following actions without the prior
written consent of Buyer, unless otherwise expressly permitted hereunder.

(i)Transfer, assign, convey or liquidate any assets, other than in the ordinary
course of business;

(ii)Suffer, permit or incur the imposition of any Lien upon any of its assets,
except for any Permitted Encumbrance or Real Property Permitted Encumbrance;

(iii)Commit, suffer, permit or incur any default in liability or obligation
which, individually or in the aggregate, would have a material adverse effect
upon Buyer's conduct of business of the Superior Israel Group after the Closing;

(iv)Make or agree to any change in the terms of any of its material contracts
which is not in the ordinary course of business;

(v)Waive, cancel, compromise, sell or otherwise dispose of, for less than the
face amount thereof, any claim or right which is not in the ordinary course of
business;

(vi)Pay, agree to pay or incur any obligation for any payment of any
contribution or other amount to, or with respect to, any employee benefit plan,
or pay any bonus to, or grant any increase in the compensation of, any of its
officers or employees (unless made at times and in amounts consistent with past
practice), or make any increase in the pension, retirement or other benefits of
any of its officers or employees, except as required by law or the terms of any
such plan;

(vii)Pay, agree to pay or incur any obligation for any payment of any
indebtedness, except indebtedness incurred in the ordinary course of business;

(viii)Materially write down or materially write up the value of any inventory;

(ix)Make any material change in any method of accounting or accounting practice
or policy other than such changes required by GAAP;

(x)incur any capital expense over $10,000 and, in the event Buyer consents to
the incurrence of such expense, and if the parties mutually agree, such expense
shall be included on, and deemed a part of, Schedule 3.1 hereto;

20

--------------------------------------------------------------------------------

(xi)Amend its Certificate of Incorporation or Bylaws or equivalent
organizational documents;

(xii)Declare or pay any dividends or make any other distribution in cash,
securities or property on its capital stock;

(xiii)Issue any additional shares of capital stock or issue, sell or grant any
option or right to acquire, or otherwise dispose of, any of its authorized but
unissued capital stock;

(xiv)Repurchase or redeem any shares of its capital stock; or

(xv)Agree, whether in writing or otherwise, to take any of the actions set forth
in this Section 10.1.1(c).

        (d)  Notwithstanding the provisions of Section 10.1.1(b), (c) and
(e) hereof, Sellers may, prior to the Closing, cause the DNE Group or the
Superior Israel Group to distribute to STI or SUT, in satisfaction of payables
of any member of the DNE Group or the Superior Israel Group in favor of SUT or
STI, a note or other obligation of STI or SUT that is contributed to the DNE
Group or the Superior Israel Group after the date hereof.

        (e)  During the period from the date of this Agreement and continuing
through the Closing or the earlier termination of this Agreement pursuant to
Section 10.1.6 hereof, no payments shall be made by a Transferred Subsidiary
under the Tax Sharing Agreement, except for a Transferred Subsidiary's allocable
share of any tax payment actually made to a taxing authority.

        10.1.2    Access to Information.    

        Upon reasonable notice at reasonable times during normal business hours
with the purpose that an uninterrupted and efficient transfer of the Purchased
Assets, the Business and the respective businesses of the DNE Group and the
Superior Israel Group may be accomplished, Sellers shall afford to the officers,
employees, accountants, counsel, proposed lenders and other representatives of
Buyer access, during the period commencing on the date hereof and ending on the
Closing Date, to all of the properties, personnel, books, contracts, commitments
and records relating to the Business, the Purchased Assets, the DNE Group or the
Superior Israel Group, and, during such period, Sellers shall furnish promptly
to Buyer all information concerning, and shall make available to Buyer the
appropriate individuals (including attorneys, accountants and other
professionals) for discussion of, the Business, the Purchased Assets, the DNE
Group and the Superior Israel Group as Buyer may reasonably request; provided,
that the Sellers shall not be required to provide any such information or access
to the extent that such information or access would cause any Seller or any of
their respective Affiliates to be in breach of any confidentiality restrictions
applicable to it. Buyer will, and will cause its officers, employees,
accountants, counsel and other representatives to, hold any such information
obtained pursuant to this Section 10.1.2 in confidence, except to the extent any
such information (i) is or has become publicly available other than as a result
of a breach of this Section 10.1.2 or (ii) is required to be disclosed by Law or
Governmental Authority.

        10.1.3    Reasonable Efforts.    

        On and subject to the terms and conditions set forth in this Agreement,
each of the parties agrees to use all commercially reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other party in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including, without
limitation, (a) the obtaining of all necessary actions or non-actions, waivers,
consents and approvals from any Governmental Authority and the making of all
necessary registrations and filings with and notices to, and the taking of all
commercially reasonable steps as may be necessary to obtain an approval

21

--------------------------------------------------------------------------------




or waiver from, or to avoid an action or proceeding by, any Governmental
Authority, (b) the obtaining of all necessary consents, approvals and waivers
from third parties, (c) the defending of any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, and (d) the execution
and delivery of any additional instruments necessary, proper or advisable to
consummate the transactions contemplated by this Agreement; provided, however,
that none of any Seller, Alpine, or Buyer shall be obligated with respect to
such efforts (i) to expend any funds except the payment of the reasonable fees
and expenses of any applicable attorneys, consultants or other advisors retained
by it or (ii) to take any actions with respect to the Purchased Assets, the
Business, the business of the DNE Group or the Superior Israel Group which, in
its reasonable judgment, is materially adverse, including, but not limited to,
agreeing to any modification of a contract term.

        10.1.4    Seller Disclosure Schedule and Supplemental Disclosure.    

        (a)  On or prior to the date hereof, Sellers have delivered to Buyer the
Seller Disclosure Schedule setting forth, among other things, items of
disclosure relating to any or all of the representations and warranties of
Sellers; provided, that the mere inclusion of an item in the Seller Disclosure
Schedule shall not be deemed an admission by any of the Sellers that such item
represents a material exception or fact, event or circumstance or that such item
would result in, either individually or in the aggregate, a material adverse
effect on the Business or the business of the DNE Group or the Superior Israel
Group, materially impair the ability of any Seller to perform its obligations
hereunder or prevent the consummation by any Seller of the transactions
contemplated hereby.

        (b)  Each party will promptly notify the other party in writing if it is
in, or becomes aware of any fact or condition that causes or constitutes a,
breach of any of its representations or warranties as of the date of this
Agreement, or if it becomes aware of the existence or occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any of its
representations or warranties had any such representation or warranty been made
as of the time of the existence, occurrence or discovery of such fact or
condition. The delivery of any notice pursuant to this Section 10.1.4 shall not
limit or otherwise affect the remedies available hereunder to a party receiving
such notice.

        10.1.5    Superior Proposal.    

        Notwithstanding anything to the contrary in this Agreement, SUT, and its
board of directors (the "Board") and a special committee comprised of the
independent directors of the Board (the "Special Committee"), on behalf of or
together with any of the Sellers or their respective Affiliates, as the case may
be, shall be permitted to (1) engage in discussions and negotiations with, and
provide information (including, without limitation, this Agreement and all
Exhibits and Schedules hereto) to certain Persons (each, a "Prospective
Purchaser"), determined together with Sellers' financial advisor, who may be
interested in acquiring all or any portion of the Business, the DNE Shares and
the Superior Israel Shares (collectively, the "Assets to be Sold") and (2) enter
into definitive purchase and sale documentation with respect to all or any
portion of the Assets to be Sold with a Prospective Purchaser, but only if and
to the extent that (A) in the case of clause (2), the Special Committee
concludes in good faith that the offer or proposal made by such Prospective
Purchaser with respect to the Assets to be Sold (an "Acquisition Proposal")
constitutes a Superior Proposal and (B) prior to providing any information or
data to a Prospective Purchaser or entering into any discussions or negotiations
with a Prospective Purchaser, Sellers receive from such Prospective Purchaser an
executed confidentiality agreement, in a form advised by outside counsel. SUT
will notify Alpine, on a current basis, if any such proposals or offers are made
by, or any such discussions or negotiations are entered into with, any
Prospective Purchaser indicating, in connection with such notice, the name of
such Prospective Purchaser and the material terms and

22

--------------------------------------------------------------------------------




conditions of any proposals or offers and thereafter shall keep Alpine informed,
on a current basis, of the status and terms of any such proposals or offers and
the status of any such negotiations or discussions. "Superior Proposal" means an
Acquisition Proposal made by a Prospective Purchaser on terms which the Special
Committee in good faith concludes (following receipt of the advice of its
financial advisor and outside legal counsel), taking into account, among other
things, all terms and conditions of the proposal and all legal, financial,
regulatory and other aspects of the proposal and the Prospective Purchaser
making the proposal, (x) would, if consummated, result in a transaction that is
more favorable, from a financial point of view, to SUT and its stockholders
(other than Alpine) and creditors taken as a whole, than the transactions
contemplated by this Agreement and (y) is reasonably likely to be completed.

        10.1.6    Termination.    

        This Agreement may be terminated at any time prior to the Closing:

        (a)  By mutual written consent of Sellers, Alpine and Buyer;

        (b)  By Sellers if Alpine or Buyer shall have failed to perform or
comply with any of its covenants or agreements contained in this Agreement such
that any of the conditions set forth in Section 8.1(a) and (c) would not be
satisfied, which failure to perform or comply has not been cured within 30 days
following receipt by Alpine or Buyer of notice of such failure to perform or
comply;

        (c)  By Buyer if any Seller shall have failed to perform or comply with
any of its covenants or agreements contained in this Agreement such that any of
the conditions set forth in Section 8.1(a) and (b) would not be satisfied, which
failure to perform or comply has not been cured within 30 days following receipt
by such Seller of notice of such failure to perform or comply;

        (d)  By either Sellers or Buyer if (i) the Closing has not been effected
on or prior to the close of business on December 15, 2002, provided, however,
that the right to terminate this Agreement pursuant to this clause shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
have occurred on or prior to the aforesaid date, or (ii) any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable;

        (e)  (i) By Sellers if there has been (x) a material breach by Alpine or
Buyer of any of its representations or warranties that is not qualified as to
materiality or (y) a breach by Alpine or Buyer of any of its representations or
warranties that is qualified as to materiality, in each case, which would
materially impair the ability of Alpine or Buyer to perform its obligations
under this Agreement or prevent the consummation by Alpine or Buyer of the
transactions contemplated by this Agreement, which breach has not been cured
within 30 days following receipt by Alpine or Buyer of notice of the breach, or
(ii) by Alpine or Buyer if there has been (x) a material breach by any Seller of
any of its representations or warranties that is not qualified as to materiality
or (y) a breach by any Seller of any of its representations or warranties that
is qualified as to materiality, in each case, which would result in,
individually or in the aggregate, a material adverse effect on the Business or
the business of the DNE Group, which breach has not been cured within 30 days
following receipt by Sellers of notice of the breach;

        (f)    By Sellers simultaneously with their execution of a definitive
purchase and sale agreement (but specifically excluding a non-binding letter of
intent) with respect to a Superior Proposal in accordance with Section 10.1.5;

23

--------------------------------------------------------------------------------




        (g)  By Alpine or Buyer if the Closing has not occurred on or prior to
the close of business on November 30, 2002, unless Sellers have irrevocably
waived in writing their right to enter into definitive purchase and sale
documentation with respect to a Superior Proposal in accordance with
Section 10.1.5 and to terminate this Agreement pursuant to Section 10.1.6(f).

        10.1.7    Effect of Termination.    

        (a)  In the event of termination of this Agreement by either Sellers or
Buyer, as provided in Section 10.1.6, this Agreement shall forthwith become null
and void and there shall be no liability hereunder on the part of Alpine, Buyer
or any of the Sellers or their respective shareholders, officers, employees,
directors, agents or Affiliates (except as set forth in this Section 10.1.7,
Section 10.2.4 and Section 10.2.5, which shall survive the termination);
provided, however, that nothing contained in this Section 10.1.7 shall relieve
any party hereto from any liability for any breach of its obligations under this
Agreement.

        (b)  If this Agreement is terminated pursuant to Section 10.1.6(f) or
(g), SUT shall, within two business days after the date of such termination, pay
to Alpine or Buyer, by wire transfer of immediately available funds to an
account designated in writing by Alpine or Buyer, up to $1.5 million of actual,
reasonable documented out-of-pocket expenses incurred by Alpine or Buyer in
connection with the transactions contemplated hereby, subject to offset for
amounts paid or previously paid by or on behalf of SUT pursuant to
Section 10.2.19.

        10.1.8    Other Business Real Property Liens.    

        Prior to Closing, Sellers shall take any and all actions as may be
necessary to cure or remove (or otherwise provide Buyer with reasonable evidence
of payment of) any Liens, which are monetary in nature, other than Real Property
Permitted Encumbrances, affecting the Business Real Property.

        10.2    Other Covenants.    

        10.2.1    Employee and Related Matters.    

        (a) Employees. Buyer or an Affiliate thereof shall make an offer of
employment, effective as of the Closing Date, to all employees of the Business
set forth on Schedule 10.2.1(a), except for employees of the Business who
terminated employment prior to the Closing Date or who became eligible for
long-term disability benefits prior to the Closing Date, and shall retain on the
Closing Date substantially all employees engaged in the respective businesses of
the DNE Group and the Superior Israel Group, in each case on terms and
conditions which, except as set forth in this Section 10.2.1, are substantially
comparable, in the aggregate, to those provided to such employees by Sellers.
Notwithstanding the foregoing, nothing herein shall be construed as to prevent
Buyer or its Affiliates from terminating the employment of any employee at any
time after the Closing Date for any reason (or no reason). Employees who are
retained or who accept Buyer's offer of employment and commence working for
Buyer or an Affiliate thereof immediately following the Closing Date are
hereinafter referred to as "Transferred Employees." Any Transferred Employee on
short-term disability as of the Closing Date that would have become eligible for
long-term disability benefits under the Sellers' long-term disability plan but
for the consummation of the transactions contemplated by this Agreement shall be
covered by the Sellers' long-term disability plan and Buyer shall have no
obligation to provide such coverage.

        (b) Defined Contribution Plans.

        (i) Multiple Business Plans. On the Closing Date or as soon as
practicable thereafter (but in no event later than 180 days following the
Closing Date), Buyer shall permit any Transferred Employee who has an account
balance (a "Participant") under any tax-qualified defined contribution plan
established or maintained by the Sellers or its Affiliates on behalf of

24

--------------------------------------------------------------------------------

employees of the Business (the "Business Employees") as well as other employees
of the Sellers and its Affiliates (the "Seller 401(k) Plans") to roll over
(whether by direct or indirect rollover, as selected by such Participant) his or
her "eligible rollover distribution" (as defined under Section 402(c)(4) of the
Code) in the form of cash, a promissory note (as described below) or such other
property as reasonably acceptable to Buyer that relates solely to investment
vehicles available under the Buyer 401(k) Plan (as defined hereinafter) or any
combination thereof from the Seller 401(k) Plans to a retirement plan
established by Buyer or its Affiliates that is intended to qualify under
Section 401(a) of the Code and that contains a cash or deferred arrangement
under Section 401(k) of the Code (the "Buyer 401(k) Plan"). The account balances
of Business Employees who participate in the Seller 401(k) Plans shall be fully
vested as of the Closing Date and the Seller shall take any actions necessary to
ensure that such account balances are distributable from the Seller 401(k) Plans
on and after the Closing. The Sellers and the Seller 401(k) Plans shall not
place any Participant's plan loan into default or declare a default with respect
to any plan loan so long as such Participant transfers his or her account
balance under the Seller 401(k) Plans, together with the promissory note
evidencing the plan loan and the applicable loan documentation, to the Buyer
401(k) Plan through a direct rollover as soon as practicable after the Closing
Date. Such loan shall be assumed and continued by the Buyer 401(k) Plan in a
manner substantially similar to the Seller 401(k) Plans. Sellers shall amend the
Seller 401(k) Plans to the extent necessary in order to effectuate the
transactions contemplated under this Section 10.2.1(b).

        (ii) Stand-Alone Plans. As a result of Buyer's purchase of the DNE
Shares contemplated by this Agreement, the DNE Technologies, Inc. Savings Plan
(the "DNE Plan") shall continue in effect after the Closing Date as a plan
sponsored by Buyer or one of its Affiliates and the account balances of
employees of the DNE Group ("DNE Employees" and, together with Business
Employees, "Affected Employees") shall not be distributable from the DNE Plan.

        (c) Defined Benefit Plans. With respect to each of the Retirement Income
Plan for Salaried Employees of Essex Group, Inc. (the "Salaried Plan") and the
Retirement Income Plan for Hourly Employees of Essex Group, Inc. (the "Hourly
Plan", together with the Salaried Plan, the "Seller Pension Plans"), the parties
agree as follows:

        (i) Hourly Plan. (A) Sellers shall retain all liabilities and
obligations in respect of benefits accrued by employees of the Business who
participate in the Hourly Plan ("Covered Employees"). Benefit accruals in
respect of Covered Employees under the Hourly Plan shall cease as of the Closing
Date and the Covered Employees participating therein shall be considered to have
terminated employment for purposes of such plan. Sellers shall fully vest the
accrued benefits of the Covered Employees under the Hourly Plan as of the
Closing Date. No assets under the Hourly Plan shall be transferred to Buyer or
any of its Affiliates or to any plan of Buyer or its Affiliates.

        (B) Buyer or an Affiliate thereof shall establish a retirement plan for
Transferred Employees who participate in the Hourly Plan that is intended to
qualify under Section 401(a) of the Code that contains a benefit formula that is
the same as under the Hourly Plan (the "Buyer Hourly Plan"). Benefit accruals in
respect of such employees under the Buyer Hourly Plan shall commence as of the
Closing Date and shall only take into account service performed and compensation
earned on and after the Closing Date; provided, that service performed prior to
the Closing Date for Sellers and their Affiliates shall be taken into account
for purposes of eligibility to participate and vesting credit (but not for
purposes of benefit accrual) under the Buyer Hourly Plan.

        (ii) Salaried Plan. Buyer shall establish a tax-qualified defined
contribution retirement plan (which may be a component of the Buyer 401(k) Plan)
for Transferred Employees who

25

--------------------------------------------------------------------------------

participate in the Salaried Plan that provides for an employer contribution in
lieu of the benefit provided to such employees under the Salaried Plan.

        (d) Other Liabilities. Without limiting the scope of Section 10.2.1(a),
Buyer shall cause each Transferred Employee (and his or her eligible dependents)
to be covered following on and after the Closing Date by a group health plan
(within the meaning of Section 5000(b)(1) of the Code) that (i) does not limit
or exclude coverage on the basis of any pre-existing condition of such
Transferred Employee or dependent, and (ii) provides each Transferred Employee
full credit, for the year during which the Closing Date occurs, with any
deductible already incurred by the Transferred Employee under any welfare
benefit arrangement sponsored, maintained or contributed to by Sellers or any
Seller ERISA Affiliate (a "Seller Welfare Arrangement") providing group health
benefits to such Transferred Employee or dependent and with any other
out-of-pocket expenses that count against any maximum out-of-pocket expense
provision under such Seller Welfare Arrangement or Buyer's Welfare Plan.
Notwithstanding anything contained herein to the contrary, (i) Sellers shall
remain responsible for all claims incurred or made by Transferred Employees
prior to the Closing Date under any Business Benefit Plan or state workers'
compensation statute, or, with respect to Transferred Employees employed in the
Business, which arise out of or relate to (A) any event, action or omission
occurring prior to the Closing Date or (B) such employee's employment (including
the termination thereof) prior to the Closing Date and (ii) Buyer shall be
responsible for all claims incurred or made by Transferred Employees on or after
the Closing Date under any Buyer Benefit Plan or state workers' compensation
statute, or, with respect to Transferred Employees employed in the Business,
which arise out of or relate to (A) any event, action or omission occurring
prior to the Closing Date or (B) such employee's employment (including the
termination thereof) prior to the Closing Date. For purposes of clarity, a
medical/dental claim shall be considered incurred when the medical/dental
services are rendered or medical/dental supplies are provided, and not when the
condition arose. A disability or workers' compensation claim, or any other
employment-related claim arising out of or relating to (A) any event, action or
omission occurring prior to the Closing Date or (B) such employee's employment
(including the termination thereof) prior to the Closing Date, shall be
considered incurred or made prior to the Closing Date if the injury or condition
occurred prior to the Closing Date.

        (e) Accrued Bonuses and Vacation. Buyer shall assume and be liable for
any accrued but unpaid bonuses payable to any Transferred Employee on or after
the Closing Date. With respect to any accrued but unpaid vacation time which any
Transferred Employee is eligible to take pursuant to the vacation policy
applicable to such Transferred Employee immediately prior to the Closing Date,
Buyer shall allow such Transferred Employee to use such accrued vacation (in
addition to any vacation accrued pursuant to vacation policies established by
Buyer), and shall pay the Transferred Employee the value of any unused vacation
upon his termination of employment.

        (f) Employment/Change of Control Agreements. Effective as of the Closing
Date, Buyer and Sellers shall take all actions necessary (including, without
limitation, obtaining consents of the affected employees) to cause Buyer to be
substituted for SUT (or, as applicable, an Affiliate) under the employment and
change of control agreements set forth on Schedule 10.2.1(f), and Buyer shall
assume and be liable for any and all liabilities under such agreements.

        (g) Benefit Plan Transition Services. If requested by Buyer, Sellers
shall, pursuant to the terms of the Supply and Transitional Services Agreement,
for up to 90 days following the Closing Date, administer the payroll of Buyer
with respect to the Transferred Employees, and extend coverage under the Seller
401(k) Plans and the Seller Welfare Arrangements to the Transferred Employees;
provided, that in the event Buyer makes such a request, Buyer, and not Sellers,
shall be deemed the sponsoring employer of the Seller Welfare Arrangements with
respect to the coverage of Transferred Employees thereunder; and provided
further, that in no event shall Sellers retain any

26

--------------------------------------------------------------------------------




liability (including, without limitation, liability under the Consolidated
Omnibus Budget Reconciliation Act of 1985) to such Transferred Employees under
the Seller Welfare Arrangements after the termination of Sellers' obligations
with respect thereto under the Supply and Transitional Services Agreement,
except as otherwise provided therein.

        (h) Cooperation. Sellers and Buyer shall cooperate with each other (and
cause the trustees of the Seller 401(k) Plans, the Seller Pension Plans, the
Buyer 401(k) Plan and the Buyer Hourly Plan to cooperate with each other) with
respect to the transactions contemplated by this Section 10.2.1.

        (i) No Third-Party Rights. Nothing in this Article 10, express or
implied, shall confer upon any Transferred Employee or other Person (other than
the parties hereto and their respective successors and permitted assigns) or
legal representative thereof any rights or remedies, including any rights to
compensation or benefits of any nature or kind whatsoever.

        10.2.2    Tax Cooperation.    

        Buyer and Sellers agree to retain and provide each other, upon
reasonable request, as promptly as practicable, with access to such working
papers and information relating to the Purchased Assets, the Business, the DNE
Group or the Superior Israel Group, and such assistance, as is reasonably
necessary for the preparation and filing of all Tax returns, the making of any
election related to Taxes, the preparation for any audit by any taxing
authority, and the prosecution or defense of any claim, suit or proceeding
relating to any Tax return; provided, however, that, except as otherwise
expressly provided in Section 10.2.10, nothing contained in this Section 10.2.2
shall require Buyer or Sellers to retain any documents longer than they would
otherwise have been retained in the ordinary course of business but for the
transactions contemplated by this Agreement. Sellers and Buyer shall cooperate
with each other in the conduct of any audit or other proceeding related to Taxes
involving the Purchased Assets, the Business, any member of the DNE Group, or
any member of the Superior Israel Group or any consolidated, combined, unitary
or similar tax return group of which any Transferred Subsidiary is or was a
member, and each shall execute and deliver such documents as are reasonably
necessary to carry out the intent of this Section 10.2.2.

        10.2.3    Payment of Certain Taxes; Tax Returns.    

        (a)  All excise, sales, value added, gross receipts, use, registration,
stamp, transfer (including Indiana's gross income tax) and similar Taxes,
levies, charges and fees (including all real estate transfer taxes) incurred in
connection with this Agreement and the transactions contemplated hereby will be
paid by Sellers to the extent of the first $75,000 (in the aggregate) of such
Taxes and any balance shall be paid 50% by Sellers and 50% by Buyer. Sellers
agree to file all necessary documentation with respect to all such Taxes;
provided, however, that Buyer shall be given the opportunity to review that
documentation and to participate in any proceeding relating to such Taxes. Buyer
and Sellers shall each provide the other with such assistance as may be
reasonably requested in connection with the preparation and filing of any
necessary documentation with respect to such Taxes. Except as otherwise provided
in this Section 10.2.3(a), Sellers shall be solely responsible for and shall pay
all, and Buyer shall have no liability for any, income, franchise, gains or
other similar Tax incurred in connection with this Agreement and the
transactions contemplated hereby based on the income or gains of Sellers.

        (b)  Except as otherwise expressly provided in Section 10.2.3(a), as
between Sellers and Buyer, (i) Buyer shall be responsible for all Non-Income
Taxes imposed with respect to the Business or the Purchased Assets, (ii) Buyer
shall be responsible for all Non-Consolidated Income Taxes of the Transferred
Subsidiaries for periods beginning on or after January 1, 2002 and for periods
following the Closing Date, (iii) Sellers shall be responsible for all
Non-Consolidated Income Taxes of the Transferred Subsidiaries other than those
provided for in clause (ii) of this Section 10.2.3(b),

27

--------------------------------------------------------------------------------




(iv) Sellers shall be responsible for all Consolidated Income Taxes of the
Transferred Subsidiaries for all taxable periods, (v) Sellers shall be
responsible for all Non-Consolidated Income Taxes imposed with respect to the
Business and the Purchased Assets for all periods through the Closing Date, and
(vi) Buyer shall be responsible for all Non-Income Taxes of the Transferred
Subsidiaries. For purposes of this Agreement, "Non-Income Taxes" shall mean
Taxes other than Taxes imposed on net income, gains or net revenues, "Income
Taxes" shall mean Taxes imposed on net income, gains or net revenues,
"Non-Consolidated Income Taxes" shall mean Income Taxes other than Consolidated
Income Taxes, "Consolidated Income Taxes" shall mean Income Taxes filed on a
consolidated, combined, unitary or similar basis with SUT or an SUT subsidiary
(other than a Transferred Subsidiary) and "Transferred Subsidiaries" shall mean
any member of the DNE Group and any member of the Superior Israel Group.

        (c)  Sellers shall be responsible for the timely filing of all income
tax returns required by law to be filed in respect of the Purchased Assets or
the Business for all periods on or before the Closing Date. Buyer shall be
responsible for the timely filing of all income tax returns required by law to
be filed in respect of the Purchased Assets or the Business for all periods
after the Closing Date. Sellers shall be responsible for the timely filing of
all Tax returns required by law to be filed for any consolidated, combined,
unitary or similar tax return group that includes (i) the DNE Group or the
Superior Israel Group and (ii) SUT or a Subsidiary of SUT (other than a
Transferred Subsidiary) with respect to periods ending on or before, or
including, the Closing Date. Buyer shall be responsible for filing all Tax
returns relating to the Business, the Purchased Assets, the DNE Group (or a
member thereof) or the Superior Israel Group (or a member thereof) that are due
after the Closing Date other than those for which the Sellers are made
responsible pursuant to this Section 10.2.3(c). Where Buyer is responsible for
preparing a return on which Taxes for which any of Sellers are responsible under
Section 10.2.3 are reported, Buyer shall cause that return to be prepared in a
manner consistent with past returns and shall provide Seller with a draft of the
portion of such return relating to Taxes for which Sellers are responsible at
least 10 business days prior to filing such return (provided the due date for
such return is at least 10 business days after the Closing Date). Where Sellers
are responsible for preparing a return on which Taxes for which Buyer is
responsible under Section 10.2.3 are reported, Sellers shall cause that return
to be prepared in a manner consistent with past returns and shall provide Buyer
with a draft of the portion of such return relating to the Purchased Assets, the
Business or the Transferred Subsidiaries at least 10 business days prior to
filing such return (provided the due date for such return is at least 10
business days after the Closing Date). Neither Sellers nor Buyer shall
unreasonably reject any comments the other may have with respect to a draft
return or portion thereof provided pursuant to the preceding two sentences.

        (d)  If Sellers receive notice of a dispute or other proceeding
involving Taxes for which Buyer is responsible under Section 10.2.3 or
Section 11.2 hereof, Sellers shall provide Buyer with reasonably prompt notice
of such dispute or other proceeding and shall provide Buyer with a reasonable
opportunity to participate in such dispute or proceeding. Sellers may not settle
such a dispute or proceeding without the prior consent of Buyer, not to be
unreasonably withheld. If Buyer or any Transferred Subsidiary receives notice of
a dispute or other proceeding involving Taxes for which Sellers are responsible
under Section 10.2.3 or Section 11.1 hereof, Buyer shall provide Sellers with
reasonably prompt notice of such dispute or other proceeding and shall provide
Sellers with a reasonable opportunity to participate in such dispute or
proceeding. Buyer may not settle such a dispute or proceeding without the prior
consent of Sellers, not to be unreasonably withheld. Notwithstanding anything to
the contrary in this Agreement, a party may settle a dispute involving a Tax
liability for which it is responsible without obtaining the consent of any other
party if the settlement involves only a concession of an amount of Tax liability
to be paid by the settling party.

28

--------------------------------------------------------------------------------




        (e)  Buyer shall be entitled to all refunds of Non-Consolidated Income
Taxes of the Transferred Subsidiaries for periods beginning on or after
January 1, 2002. Sellers shall be entitled to all refunds of Non-Consolidated
Income Taxes of the Transferred Subsidiaries for periods prior to those
described in the preceding sentence. Sellers shall be entitled to all refunds of
Consolidated Income Taxes of the Transferred Subsidiaries for all periods. If
Alpine or Buyer receives (whether in the form of a payment, credit or offset
against Tax) a refund to which Sellers are entitled under this
Section 10.2.3(e), Alpine or Buyer shall promptly pay to Sellers the amount of
such refund. If Seller receives (whether in the form of a payment, credit or
offset against Tax) a refund to which Buyer is entitled under this
Section 10.2.3(e), Sellers shall promptly pay Buyer the amount of such refund.

        10.2.4    Publicity.    

        Except as otherwise provided herein, all public announcements relating
to this Agreement or the transactions contemplated hereby will be made only as
agreed upon by Sellers and Buyer or as required by law or regulation of a stock
exchange. If such a public notice is required by law or stock exchange
regulation, the disclosing party will use its commercially reasonable efforts to
give the others prior written notice of the disclosure to be made.

        10.2.5    Expenses.    

        Except to the extent otherwise specifically provided in this Agreement,
Alpine and Buyer shall pay all of the expenses incident to the transactions
contemplated by this Agreement which are incurred by Alpine and Buyer or their
respective representatives, and Sellers shall pay all of the expenses incident
to the transactions contemplated by this Agreement which are incurred by Sellers
or their representatives.

        10.2.6    No Assignment.    

        No assignment by any party of this Agreement or any right or obligation
hereunder, in whole or in part, may be made without the prior written consent of
the other party, and any assignment attempted without that consent will be void
and of no effect; provided, however, that Buyer may assign its rights and
obligations under Article 11 hereof to any successor to, or acquirer or
transferee of, the Business, the Purchased Assets, the DNE Group or the Superior
Israel Group; and provided, further, that, no such assignment shall relieve
Alpine or Buyer of any of its respective obligations hereunder.

        10.2.7    Further Assurances.    

        Each party hereto agrees that, as requested by the other party after the
Closing, it will do all such further acts as may be required to effectuate the
transactions contemplated hereby and to vest in Buyer title to the Purchased
Assets, the DNE Shares and the Superior Israel Shares. To the extent that the
assignment of any lease, contract, commitment or right pertaining to the
Business shall require the consent or waiver of other parties thereto, which
consent or waiver has not been obtained prior to the Closing, Sellers shall
cooperate with Buyer to obtain such consent. Notwithstanding the foregoing, if a
consent is not obtained for any Business Real Property Lease, such Business Real
Property Lease shall not be deemed assigned under this Agreement, and Buyer
shall not have any liabilities or obligations thereunder until such consent is
obtained. Without limiting the foregoing, from and after the Closing,
(i) Sellers shall do all things necessary, proper or advisable under applicable
Laws as reasonably requested by Buyer to put Buyer in effective possession,
ownership and control of the Purchased Assets and Buyer shall cooperate with
Sellers for that purpose and (ii) Buyer shall do all things necessary, proper or
advisable under applicable Laws as reasonably requested by Sellers to put
Sellers (or such other Person as Sellers shall indicate) in effective
possession, ownership and control of the Retained Assets and Sellers shall
cooperate with Buyer for that purpose.

29

--------------------------------------------------------------------------------



        10.2.8    Permit Transfer, Assignment or Reissuances.    

        Sellers shall cooperate with Buyer in the transfer, assignment or
securing of the permits, licenses, registrations, franchises and other
authorizations and approvals set forth on Schedule 1.1(i) (the "Permits") and in
the provision of any required notice, to the extent that any such Permits are
required under applicable Environmental Laws or other Laws to be transferred,
assigned or reissued, or notification is required to be provided, to facilitate
the transactions contemplated by this Agreement.

        10.2.9    Mail and Other Communications.    

        After the Closing, Sellers shall promptly remit to Buyer any checks,
cash, payments, mail or other communications relating to the Business, the
Purchased Assets or the Assumed Liabilities that are received by Sellers after
the Closing Date, unless the same also relates to the Retained Assets or the
Retained Liabilities, in which case Sellers shall send copies thereof. After the
Closing, Buyer shall promptly remit to Sellers any checks, cash, payments, mail
or other communications relating to the Retained Assets or the Retained
Liabilities that are received by Buyer after the Closing Date, unless the same
also relates to the Purchased Assets or the Assumed Liabilities.

        10.2.10    Access to Records.    

        In connection with any matter, including, without limitation, any Tax or
litigation matter related to the Business, the DNE Group (or any member
thereof), the Superior Israel Group (or any member thereof) or any consolidated,
combined, unitary or similar tax return group including any member of the DNE
Group or the Superior Israel Group as a member with respect to any period prior
to, or any period including, the Closing Date, each party shall, upon the
request and at the expense of the other party, permit the other party and its
representatives reasonable access at all reasonable times during normal business
hours to the applicable books and records of, and including, the Business, the
DNE Group or the Superior Israel Group. No party shall dispose of such books and
records during the six-year period beginning with the Closing Date without the
other party's consent, which shall not be unreasonably withheld. Following the
expiration of such six-year period, each party may dispose of such books and
records at any time upon giving 30 days' prior written notice to the other
party, unless the other party agrees to take possession of such books and
records within 30 days at no expense to the disposing party.

        10.2.11    Credit Support Arrangements.    

        Alpine and Buyer acknowledge that Sellers have entered into arrangements
in which guarantees, letters of credit or other credit arrangements, including
surety and performance bonds, were issued by or for the account of Sellers to
support or facilitate business transactions by the Business, the DNE Group or
the Superior Israel Group. Such arrangements are referred to herein as the
"Credit Support Arrangements." Each of Alpine and Buyer shall use its
commercially reasonable efforts to, as promptly as practicable, (i) obtain
replacement Credit Support Arrangements or (ii) repay, or cause the repayment
of, all debt and other obligations to which such Credit Support Arrangements
relate (and cause the cancellation of such Credit Support Arrangements) or
arrange for Alpine, Buyer or one of their respective Affiliates to be
substituted as the obligor thereof, obtaining from the creditor a full release
of the applicable Seller or their respective Affiliates, (the foregoing
arrangements in clauses (i) and (ii) are collectively referred to as
"Replacement Credit Support Arrangements"). Sellers shall cooperate fully with
Buyer in connection with the foregoing. Notwithstanding the provisions of
Article 11, Alpine shall indemnify, defend and hold harmless Sellers from and
against all Losses (as defined herein) incurred by any of the Sellers or any of
their respective Affiliates following the Closing as a result of Alpine or
Buyer's inability to enter into Replacement Credit Support Arrangements by the

30

--------------------------------------------------------------------------------




Closing Date, including, without limitation, their expenses in maintaining any
such Credit Support Arrangement whether or not any such Credit Support
Arrangement is drawn upon, and shall in any event promptly reimburse the
respective Seller or any of its Affiliates to the extent any Credit Support
Arrangement is called upon and such entity makes any payment thereunder or is
obligated to reimburse the party issuing the Credit Support Arrangement or to
the extent that the beneficiary under any Credit Support Arrangement refuses to
accept such substitute letter of credit or other guarantee proffered by Buyer by
the Closing Date. In no event shall Alpine and Buyer be liable to Sellers for
any nonperformance by any Seller with respect to any obligation under any Credit
Support Arrangement prior to the Closing.

        10.2.12    Non-Competition.    

        (a)  For a period of four years after the Closing Date, none of Alpine,
Buyer or any of their respective Subsidiaries (other than Superior Cables Ltd.)
(each, a "Buyer Restricted Party" and, collectively, the "Buyer Restricted
Parties") shall, directly or indirectly, anywhere in the world, engage in any
business conducted as of the date hereof by SUT or any of its Subsidiaries,
other than the Business and the respective businesses of the DNE Group, the
Superior Israel Group and Superior Cables Ltd. as currently conducted ("Buyer
Competitive Activity"); provided, however, that it shall not be a violation of
this Section 10.2.12(a) for a Buyer Restricted Party to (i) own any debt
securities or other debt obligations (other than convertible debt) of any
Person, (ii) invest in, own an interest in or acquire all or a majority of the
stock or assets of any Person that is not "engaged primarily in a Buyer
Competitive Activity" (as defined below), (iii) invest in securities
representing less than five percent (5%) of the outstanding capital stock of any
Person, the securities of which are publicly traded or listed on any securities
exchange or automated quotation system, or (iv) through the Business, sell the
Excepted Products (as defined below) in a manner consistent with past practice
on the terms and subject to the conditions of the Supply and Transitional
Services Agreement. For purposes of this Section 10.2.12(a), "engaged primarily
in a Buyer Competitive Activity" shall mean that at least 30% of the
consolidated net revenue derived during the last complete fiscal year of the
acquired Person is derived from a Buyer Competitive Activity. "Excepted
Products" means any Private Label Premises Product (to be defined in the Supply
and Transitional Services Agreement) manufactured by SUT or any of its
Subsidiaries as currently manufactured at Closing.

        (b)  For a period of seven years after the Closing Date, none of Sellers
or any of their respective Subsidiaries (each, a "Seller Restricted Party" and,
collectively, the "Seller Restricted Parties") shall, directly or indirectly,
anywhere in the world, engage in any business that is competitive with the
Business, the business of the DNE Group or (with respect to Israel only) the
business of the Superior Israel Group, in each case as conducted on the date
hereof ("Seller Competitive Activity"); provided, however, that it shall not be
a violation of this Section 10.2.12(b) for a Seller Restricted Party to (i) own
any debt securities or other debt obligations (other than convertible debt) of
any Person, (ii) invest in, own an interest in or acquire all or a majority of
the stock or assets of any Person that is not "engaged primarily in a Seller
Competitive Activity" (as defined below), or (iii) invest in securities
representing less than five percent (5%) of the outstanding capital stock of any
Person, the securities of which are publicly traded or listed on any securities
exchange or automated quotation system. For purposes of this Section 10.2.12(b),
"engaged primarily in a Seller Competitive Activity" shall mean that at least
30% of the consolidated net revenue derived during the last complete fiscal year
of the acquired Person is derived from a Seller Competitive Activity.

        (c)  The parties hereto agree that the covenants set forth in this
Section 10.2.12 shall be enforced to the fullest extent permissible under
applicable law. If all or any part of this Section 10.2.12 is held invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect.

31

--------------------------------------------------------------------------------




Each of Alpine and Buyer agrees that in the event of a breach or threatened
breach by it or any of its Subsidiaries of the provisions of this
Section 10.2.12, money damages would not be an adequate remedy and that the
other party shall be entitled to seek temporary, preliminary or permanent
injunctive relief without the necessity of posting a bond. If any part of this
Section 10.2.12 is held to be excessively broad as to duration, scope, activity
or subject, such part will be construed by limiting and reducing it so as to be
enforceable to the maximum extent compatible with applicable law.

        10.2.13    Environmental Transfer Act Compliance.    

        (a)  Sellers shall use reasonable efforts to investigate the Wallingford
Property prior to the Closing ("the Pre-Closing Investigation") to determine
whether it is appropriate to prepare and submit a Form II (as defined under the
Connecticut Transfer Act) to Buyer and the Connecticut Department of
Environmental Protection ("CTDEP") with respect to the Wallingford Property.
Sellers shall be responsible for the cost of the Pre-Closing Investigation up to
an amount not to exceed $10,000 and Buyer shall be responsible for any costs
associated with the Pre-Closing Investigation that exceed $10,000. In the event
that Sellers determine that a Form II (as defined under the Connecticut Transfer
Act) can be prepared and submitted to Buyer and the CTDEP with respect to the
Wallingford Property, Sellers shall be responsible for: (i) preparing the
Form II and submitting the same to Buyer and the CTDEP, and (iii) paying the
filing fees associated with filing the Form II with the CTDEP. In the event that
Sellers or the CTDEP determine that a Form III or Form IV is required to be
submitted to Buyer and the CTDEP with respect to the Wallingford Property,
Sellers shall have sole responsibility for paying the initial filing fee
associated with the Form III or Form IV, and Buyer shall have the responsibility
for: (i) preparing the Form III or Form IV (as the case may be), including but
not limited to, executing the Form III or Form IV as the Certifying Party (as
defined under the Connecticut Transfer Act), (ii) any and all Losses (as defined
herein) associated with any investigation or remediation required following the
completion of, and in addition to, the Pre-Closing Investigation to comply with
the Connecticut Transfer Act as the Certifying Party; and (iii) any required
filing fees beyond the initial filing fee.

        (b)  Sellers shall be responsible for completing all forms required
under the Indiana Responsible Property Transfer Law and shall be responsible for
filing such forms with applicable Governmental Authorities and for paying any
and all fees associated with compliance with the Indiana Responsible Property
Transfer Law.

        10.2.14    Insurance.    

        Effective as of 12:01 AM on the Closing Date, the Purchased Assets, the
Assumed Liabilities, the DNE Group and the Superior Israel Group shall cease to
be insured by the Sellers' or their respective Affiliates' insurance policies;
provided, however, that with respect to insurance coverage written on an
"occurrence basis," to the extent the Purchased Assets and the Assumed
Liabilities are insured under such policies, Buyer shall have rights under such
policies for Assumed Liabilities to the extent the events giving rise to a claim
under such policies occurred prior to 12 midnight on the Closing Date. Sellers
agree to cooperate with Buyer at Buyer's expense (i) in asserting and
prosecuting claims under Sellers' insurance policies in connection with
insurable events that occurred prior to 12 midnight on the Closing Date, and
(ii) by executing appropriate assignments to the extent permitted by law, and
Sellers shall remit any recoveries promptly to Buyer. Sellers shall not settle
any claims to the extent relating to Assumed Liabilities without written consent
of Buyer; provided, however, Buyer shall be responsible for any and all Losses
associated with asserting and prosecuting claims under Sellers' insurance
policies. With respect to events or circumstances covered by insurance coverage
written on an "occurrence basis," the Sellers and their respective Affiliates
will have no liability for occurrences that take place after 12 midnight on the
Closing Date. With respect to events or circumstances covered by insurance
coverage written

32

--------------------------------------------------------------------------------




on a "claims made basis," the Sellers and their respective Affiliates will have
no liability for claims made after 12:01 AM on the Closing Date.

        10.2.15    Section 338 Elections.    

        Buyer shall not make any election under Section 338 of the Code (or any
similar election under state, local or other tax law) with respect to the
acquisition of the DNE Shares, the Texas SUT Shares or the Superior Cables
Holding Shares.

        10.2.16    Tax Treatment.    

        Buyer and Sellers each agree to treat the transfer of the Business, the
Purchased Assets, the DNE Shares and the Superior Israel Shares for federal
income tax purposes as a fully taxable transaction that is not subject to the
provisions of Section 267 of the Code.

        10.2.17    Covenants Regarding Electrical Sub.    

        Buyer covenants that (i) Buyer shall transfer the Purchased Assets to
Electrical Sub on the Closing Date, (ii) Electrical Sub shall, in connection
with such transfer, assume the Assumed Liabilities on the Closing Date, and
(iii) on the Closing Date, Electrical Sub shall have not less than an amount of
liabilities equal to (x) $51,000,000 plus (y) any applicable amount referred to
in Section 3.1(b) minus (z) any applicable amount referred to in Section 3.1(c),
other than the Assumed Liabilities. Buyer shall not transfer cash or property to
Electrical Sub other than the Purchased Assets, unless such cash or property is
transferred in return for shares or debt obligations of Electrical Sub with an
initial value approximately equal to the cash or property transferred.

        10.2.18    Tax Sharing Agreement.    

        The Tax Sharing Agreement, dated October 4, 1996, shall be terminated
with respect to all members of the DNE Group and the Superior Israel Group on or
prior to the Closing Date and neither any such member nor SUT will have any
liabilities or obligations whatsoever thereunder to SUT or any such member,
respectively.

        10.2.19    Certain Expenses.    

        Prior to the execution and delivery of this Agreement, SUT has paid or
caused to be paid to persons designated by Alpine or Buyer an aggregate of
$400,000 representing actual, reasonable, documented out-of-pocket expenses
incurred by Alpine or Buyer in connection with the transactions contemplated
hereby. At the request of Alpine or Buyer from time to time prior to the
Closing, SUT shall pay to such other persons as may be designated by Alpine or
Buyer such additional actual, reasonable, documented out-of-pocket expenses
incurred by Alpine or Buyer in connection with the transactions contemplated
hereby, not to exceed $750,000 in the aggregate including any amounts previously
paid. If the Closing occurs, Alpine shall reimburse all of such amounts to SUT
at the Closing. In the event that this Agreement is terminated by the Sellers in
accordance with the provisions of Section 10.1.6(b) or (e), then Alpine shall
reimburse SUT for all of such amounts within two business days after such
termination. In all other circumstances SUT shall remain responsible for all
such amounts. In any event, any such amounts shall be offset against any amounts
payable to Alpine or Buyer pursuant to Section 10.1.7(b).

        10.2.20    Intercompany Accounts.    

        Prior to the Closing, (i) any liabilities, including short-term and
long-term liabilities, and accounts receivable and long-term receivables due to
any Seller or any of Sellers' respective Affiliates (other than the Business,
the DNE Group or the Superior Israel Group) from the Business, the DNE Group or
the Superior Israel Group shall be capitalized or canceled or satisfied in the
manner set forth in Section 10.1.1(d) and (ii) any liabilities, including
short-term and

33

--------------------------------------------------------------------------------




long-term liabilities, and accounts receivable and long-term receivables due to
the Business, the DNE Group or the Superior Israel Group from any Seller or any
of Sellers' respective Affiliates (other than the Business, the DNE Group or the
Superior Israel Group) shall be paid or settled; provided, however, that in the
case of clause (ii) of this Section 10.2.20, any liabilities or receivables
arising out of any Tax sharing arrangement with Sellers or any of Sellers'
respective Affiliates shall be canceled rather than settled.

ARTICLE 11

INDEMNIFICATION

        11.1    Indemnification By Sellers.    

        After the Closing, each Seller, jointly and severally, shall, subject to
the provisions of this Article 11, indemnify, defend and hold harmless Alpine,
Buyer and their respective officers, directors, employees, agents and Affiliates
(each, a "Seller Indemnified Party") from and against all Losses directly or
indirectly incurred by any such Seller Indemnified Party arising out of or based
on any (i) inaccuracy in or breach of any representation or warranty of such
Seller in this Agreement, (ii) breach of any covenant or agreement made by such
Seller in or pursuant to this Agreement, (iii) of the Retained Liabilities,
(iv) Taxes for which any Seller is allocated responsibility under Section 10.2.3
hereof (except to the extent that such Taxes were paid or estimated payments in
respect of such Taxes were made prior to the Closing Date) or (v) any liability
for Taxes imposed on a Transferred Subsidiary under Treasury Regulations
Section 1.1502-6 or any equivalent provision of state, local or foreign law with
respect to a consolidated, combined, unitary or similar group of which SUT or
any of its Subsidiaries (other than a Transferred Subsidiary) was the common
parent. "Losses" as used in this Agreement means any and all liabilities,
obligations, losses, assessments, damages, deficiencies, demands, claims,
actions, causes of action, costs and expenses (including, without limitation,
interest, penalties, court costs and reasonable attorneys' fees and expenses and
any amounts paid in investigation, defense or settlement of any of the
foregoing), of any kind, manner or nature whatsoever, whether or not arising out
of third-party claims.

        11.2    Indemnification By Alpine and Buyer.    

        After the Closing, Alpine and Buyer shall, jointly and severally,
subject to the provisions of this Article 11, indemnify, defend and hold
harmless each of the Sellers and their respective officers, directors,
employees, agents and Affiliates (collectively, the "Alpine Indemnified
Parties") from and against all Losses directly or indirectly incurred by any of
Alpine Indemnified Parties arising out of or based on any (i) inaccuracy in or
breach of any representation or warranty of Buyer or Alpine, as applicable in
this Agreement, (ii) breach of any covenant or agreement made by Buyer or
Alpine, as applicable in or pursuant to this Agreement, (iii) of the Assumed
Liabilities, (iv) operations of the Business after the Closing Date, (v) failure
by Buyer or any of its Affiliates to comply with the Workers Adjustment and
Retraining Notification Act, as amended, with respect to the employees of the
Business and the business of the DNE Group and the Superior Israel Group,
(vi) termination by Buyer or its Affiliates of the employment of any Transferred
Employee at any time after the Closing Date, including, without limitation, any
severance costs and related employment tax obligations which any of Sellers may
incur as the result of such termination, (vii) the failure to obtain any consent
from any Person who is party to a Business Contract or Business Real Property
Lease or contract or other agreement relating to the DNE Group or the Superior
Israel Group and not set forth on Schedule 4.4, 5.4 or 6.4 or (viii) Taxes for
which Buyer is designated as responsible pursuant to Section 10.2.3.

34

--------------------------------------------------------------------------------


        11.3    Limitations on Indemnification by Sellers.    

        The indemnification of the Seller Indemnified Parties provided for in
Section 11.1 shall be limited in certain respects as follows:

        (a)  Any claim for indemnification relating to any inaccuracy in or
breach of any representation or warranty by any Seller shall be made to such
Seller prior to the date that is 18 months after the date hereof, except that
there shall be no limits on the time for making a claim for indemnification
relating to the representations and warranties contained in Sections 4.1, 4.2,
4.8, 5.2, 5.3, 6.2 and 6.3; provided, however, that if written notice of a claim
is made prior to the expiration of the applicable representation or warranty,
then the relevant representation or warranty shall survive as to such claim
until the claim has finally been resolved.

        (b)  The Seller Indemnified Parties shall be entitled to indemnification
for matters described in Section 11.1(i) and (ii) only to the extent that the
aggregate amount of all the Seller Indemnified Parties' claims for
indemnification under Section 11.1(i) and (ii), as finally resolved, exceeds
$25,000.

        (c)  The maximum aggregate liability of Sellers for indemnification
under Section 11.1(i) and (ii) herein shall in no event exceed the Purchase
Price.

        (d)  The Seller Indemnified Parties' right to indemnification shall be
reduced to the extent the subject matter of the claim is covered by and actually
paid pursuant to an insurance policy, a warranty or indemnification from a third
party.

        11.4    Limitations on Indemnification by Alpine and Buyer.    

        The indemnification of the Alpine Indemnified Parties provided for in
Section 11.2 shall be limited in certain respects as follows:

        (a)  Any claim for indemnification relating to any inaccuracy in or
breach of any representation or warranty by Alpine or Buyer, as applicable shall
be made to Alpine or Buyer, prior to the date that is 18 months after the date
hereof, except that there shall be no limits on the time for making a claim for
indemnification relating to the representations and warranties contained in
Sections 7.1, 7.2, 7.8, 7.9, 7.10 and 7.11; provided, however, that if written
notice of a claim is made prior to the expiration of the applicable
representation or warranty, then the relevant representation or warranty shall
survive as to such claim until the claim has finally been resolved.

        (b)  The Alpine Indemnified Parties shall be entitled to indemnification
for matters described in Section 11.2(i) and (ii) only to the extent that the
aggregate amount of all the Alpine Indemnified Parties' claims for
indemnification under Section 11.2(i) and (ii), as finally resolved, exceeds
$25,000.

        (c)  The maximum aggregate liability of Alpine and Buyer for
indemnification under Section 11.2(i) and (ii) shall in no event exceed the
Purchase Price.

        (d)  The Alpine Indemnified Parties' right to indemnification shall be
reduced to the extent the subject matter of the claim is covered by and actually
paid pursuant to an insurance policy, a warranty or indemnification from a third
party.

        11.5    Notice of Claim.    

        (a)  Promptly after acquiring knowledge of any Losses for which any of
the Seller Indemnified Parties is entitled to indemnification pursuant to this
Article 11, Alpine or Buyer shall give written notice thereof to Sellers setting
forth with reasonable particularity the underlying facts (either actually known
or in good faith believed by Alpine or Buyer to exist) sufficient to establish a
claim for

35

--------------------------------------------------------------------------------


indemnification under this Article 11 and setting forth a good faith estimate,
if known, of the Losses incurred or to be incurred relating thereto; and
including copies of all written documentation and summarizing all oral
information actually known or in good faith believed by Alpine or Buyer to exist
relating to the circumstances or events underlying the indemnification claim;
and

        (b)  Promptly after acquiring knowledge of any Losses for which any of
the Alpine Indemnified Parties is entitled to indemnification pursuant to this
Article 11, Sellers shall give written notice thereof to Alpine and Buyer
setting forth with reasonable particularity the underlying facts (either
actually known or in good faith believed by Sellers to exist) sufficient to
establish a claim for indemnification under this Article 11 and setting forth a
good faith estimate, if known, of the Losses incurred or to be incurred relating
thereto; and including copies of all written documentation and summarizing all
oral information actually known or in good faith believed by Sellers to exist
relating to the circumstances or events underlying the indemnification claim.

        11.6    Third Party Claims.    

        (a)  Notice. If any legal proceedings shall be instituted or any claim
is asserted by any third party in respect of which any Seller Indemnified
Parties, on the one hand, or any Alpine Indemnified Parties, on the other hand,
may be entitled to indemnity hereunder (a "Third Party Claim"), such party shall
give the other party prompt notice as provided in Section 12.1.

        (b)  Control. With the consent of the party giving the original notice,
not to be unreasonably withheld, the other party may assume control of the
defense of a Third Party Claim, with counsel reasonably satisfactory to the
party giving the original notice. If the other party does not so assume control
within a reasonable period of time, the defense of the Third Party Claim will be
controlled by the party giving the original notice without any prejudice to the
right of the other party to dispute the claim for indemnification hereunder.

        (c)  Settlement. Except for the settlement of a Third Party Claim that
includes as an unconditional term thereof the giving by the claimant to the
indemnitee of an unconditional release from all liability in respect of the
Third Party Claim, no Third Party Claim may be settled without the prior written
consent of the indemnitee.

        (d)  Cooperation. Each party shall make available to the other all
records and other materials reasonably required to contest any Third Party Claim
and shall cooperate fully with the other in the defense of all such claims.
Information disclosed by one party to the other shall be kept confidential. The
party not in control of the Third Party Claim shall have the right to be
represented by counsel of its own choice and at its own expense. The party in
control shall keep the other informed on a current basis of all material
developments in connection with any Third Party Claim.

        (e)  Tax Proceedings. Notwithstanding this Section 11.6, the control and
settlement of proceedings or disputes involving Taxes for which Buyer or Seller
is responsible under Section 10.2.3 shall be governed by Sections 10.2.2 and
10.2.3(d) hereof.

        11.7 Exclusive Remedy.

        Except as otherwise provided in Section 11.6(e), after the Closing, with
respect to any breach of or inaccuracy in any representation or warranty or
nonfulfillment of any covenant for which a right to claim indemnification is
provided in this Article 11, a claim or an action under and pursuant to the
terms, conditions and limitations of this Article 11 shall be the sole and
exclusive right and remedy of a party seeking indemnification. The provisions of
this Section 11.7 shall not preclude the prosecution of any action or proceeding
based on fraud or willful misconduct.

36

--------------------------------------------------------------------------------


ARTICLE 12

MISCELLANEOUS

        12.1    Notices.    

        All notices shall be in writing delivered as follows:

(a)   If to any Seller, to:   c/o Superior TeleCom Inc.
One Meadowlands Plaza, Suite 200
East Rutherford, NJ 07073
Attention: President
Facsimile: (201) 549-4428
 
 
With a copy to:
 
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention: Howard L. Shecter
Facsimile: (212) 309-6001
(b)
 
If to Alpine or Buyer, to:
 
c/o The Alpine Group, Inc.
One Meadowlands Plaza, Suite 200
East Rutherford, NJ 07073
Attention: Chairman
Facsimile: (201) 549-4428
 
 
With a copy to:
 
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attention: Ronald R. Papa
Facsimile: (212) 969-2900

or to such other address as may have been designated in a prior notice. Notices
may be sent by (a) overnight courier, (b) confirmed facsimile transmission or
(c) registered or certified mail, postage prepaid, return receipt requested; and
shall be deemed to have been given (a) in the case of overnight courier, the
next business day after the date sent, (b) in the case of facsimile
transmission, on the date of confirmation of such transmission, and (c) in the
case of mailing, three business days after being mailed.

        12.2    Binding Effect.    

        This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. Nothing in this
Agreement, except as expressly provided in Article 11, is intended or shall be
construed to confer on any Person other than the parties any rights or benefits
hereunder.

        12.3    Headings.    

        The headings in this Agreement are intended solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

        12.4    Exhibits and Schedules.    

        The Exhibits and Schedules referred to in this Agreement shall be deemed
to be a part of this Agreement.

37

--------------------------------------------------------------------------------


        12.5    Counterparts.    

        This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same document. This Agreement shall be effective upon execution and delivery
of either manually signed or facsimile signed signature pages.

        12.6    Bulk Sales Law.    

        Buyer hereby waives compliance by Sellers with the obligations imposed
on vendors under any bulk sales, transfer or other similar laws as a result of
the transactions contemplated by this Agreement.

        12.7    Governing Law.    

        This Agreement shall be governed by and construed under Delaware law,
without regard to conflict of laws principles, except for those provisions
relating to the conveyance and assignment of title to the Business Real
Property, which shall be governed by and construed under the laws of the state
in which such Business Real Property is located.

        12.8    Waivers.    

        Compliance with the provisions of this Agreement may be waived only by a
written instrument specifically referring to this Agreement and signed by the
party waiving compliance. No course of dealing, nor any failure or delay in
exercising any right, shall be construed as a waiver, and no single or partial
exercise of a right shall preclude any other or further exercise of that or any
other right.

        12.9    Pronouns.    

        The use of a particular pronoun herein shall not be restrictive as to
gender or number but shall be interpreted in all cases as the context may
require.

        12.10    Time Periods.    

        Any action required hereunder to be taken within a certain number of
days shall be taken within that number of calendar days unless otherwise
expressly provided; provided, however, that if the last day for taking such
action falls on a weekend or a holiday, the period during which such action may
be taken shall be automatically extended to the next business day.

        12.11    No Strict Construction.    

        The language used in this Agreement will be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any party. The words "include,"
"includes" and "including" shall mean "include, without limitation," "includes,
without limitation," and "including, without limitation," respectively.

        12.12    Modification.    

        No supplement, modification or amendment of this Agreement shall be
binding unless made in a written instrument which is signed by all of the
parties and which specifically refers to this Agreement.

        12.13    Entire Agreement.    

        This Agreement and the Exhibits, Schedules, agreements, documents and
instruments referred to in this Agreement or delivered hereunder are the
exclusive statement of the agreement among the parties concerning the subject
matter hereof and supercedes all prior agreements relating to the subject matter
hereof including, without limitation, the Letter of Intent, dated August 30,
2002, among certain of the parties hereto.

38

--------------------------------------------------------------------------------


        12.14    Certain Definitions.    

"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities and Exchange Act of 1934, as amended, but, with
respect to Sellers, shall not include Alpine and, with respect to Alpine or
Buyer, shall not include SUT or any of its Subsidiaries.

"Assumed Environmental Liabilities" means any Environmental Liabilities arising
out of or relating to: (i) the Business Real Property and the Business Leased
Real Property and the operations conducted thereat; (ii) any Releases of
Hazardous Substances to or from the Business Real Property and the Business
Leased Real Property or exposure to Hazardous Substances present at or Released
from such properties; (iii) the off-site transportation, treatment, storage,
handling or disposal of any Hazardous Substances generated by, at or from the
Business Real Property or the Business Leased Real Property; (iv) matters
disclosed on Schedule 2.1(a) hereto; and (v) compliance with the Connecticut
Transfer Act as set forth in Section 10.2.13(a).

"Business Benefit Plans" means all "employee benefit plans" within the meaning
of Section 3(3) of ERISA and any other employee plans, agreements, programs,
practices, policies, trusts or arrangements (whether written or unwritten,
funded or unfunded, insured or self-insured, domestic or foreign (other than any
schemes or arrangements mandated by a government outside of the United States))
(1) established, maintained, sponsored or contributed to (or with respect to
which any obligation to contribute has been undertaken) within the last six
complete calendar years by any Seller or any Seller ERISA Affiliate, on behalf
of any employee, director or shareholder of the Business (whether current,
former or retired) or their beneficiaries and (2) with respect to which any
Seller or any Seller ERISA Affiliate has or has had any obligation on behalf of
any such employee, director, shareholder or beneficiary.

"Buyer Welfare Plan" means any "welfare plan" (within the meaning of
Section 3(1) of ERISA) or any other plan, program or arrangement providing
medical/dental, life, disability, accidental death and dismemberment or similar
welfare benefits and which is sponsored, maintained or contributed to by Buyer
for the benefit of Transferred Employees on or after the Closing Date.

"Environmental Laws" means all foreign, federal, state and local laws, statutes,
rules, regulations, common law ordinances and directives, agreements, decrees or
consent decrees with or by Governmental Authorities relating to the protection
of worker health and safety, human health and the environment and the Release,
treatment, storage, transportation, disposal and exposure to Hazardous
Substances and any permits, licenses, authorizations or approvals issued
thereunder.

"Environmental Liabilities" means any claims, judgments, damages (including
punitive and consequential damages), losses, penalties, fines, liabilities,
obligations, Liens, violations, costs and expenses (including attorneys' fees,
consultants' fees and engineering fees) incurred directly or indirectly as a
result of or relating to (i) the existence, Release or threatened Release of, or
exposure to, Hazardous Substances in, on, under, at or emanating from any real
property presently or formerly owned, leased, operated or managed in connection
with the Business, (ii) any non-compliance with, or violation of, or liability
imposed by, any Environmental Law or (iii) the off-site transportation,
treatment, storage or disposal of Hazardous Substances generated by or at any
real property presently or formerly owned, leased, operated or managed in
connection with the Business.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

"Hazardous Substances" means any petroleum, petroleum products,
petroleum-derived substances, radioactive materials, hazardous wastes,
polychlorinated biphenyls, lead-based paint, radon, urea formaldehyde, asbestos
or any materials containing asbestos, pesticides, and any chemicals, materials,
substances, pollutants, contaminants or toxins regulated under any Environmental
Law, or defined as or included in the definition of "hazardous substances,"
"hazardous wastes,"

39

--------------------------------------------------------------------------------




"extremely hazardous substances," "hazardous constituents," "toxic substances,"
"pollutants," "contaminants," or any similar denomination intended to classify
or regulate chemicals, materials, or substances by reason of their toxicity,
carcinogenicity, ignitability, corrosivity, or reactivity or other
characteristics under any Environmental Law.

"Person" means any individual, corporation, limited liability company,
partnership, association or any other entity or organization.

"Regional Distribution Center Real Property Leases" means each of: (a) Standard
Industrial/Commercial Multi-Tenant Lease between Flagship Properties, LLC and
Essex Group, Inc., dated as of May 14, 2001, (b) Lease by and between Greenwalt
Development, Inc. and Essex Group, Inc., dated as of June 16, 1998, as amended
on October 29, 1998 and February 24, 1999, (c) Standard Industrial/Commercial
Single-Tenant Lease between HAS Investments, Inc. and Essex Group, Inc., dated
as of December 10, 1998 and (d) Lease by and between Greenwalt Development, Inc.
and Essex Group, Inc., dated as of February 11, 1998, as amended.

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of a Hazardous
Substance.

"Seller ERISA Affiliate" means any entity that would be deemed a "single
employer" with any Seller under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA, other than Alpine.

"Subsidiary" of a Person means any corporation or other legal entity of which
that Person (either alone or together with other Subsidiaries of that Person)
owns, directly or indirectly, more than 50% of the stock or other equity
interests that are ordinarily and generally, in the absence of contingencies or
understandings, entitled to vote for the election of a majority of the members
of the board of directors or governing body of such entity; provided, however,
that, for purposes of this Agreement, none of SUT or any of its Subsidiaries
shall be deemed to be Subsidiaries of Alpine and Superior Cables Ltd. shall not
be deemed a Subsidiary of SUT.

"Tax" or "Taxes" means any net income tax, alternative or add-on minimum tax,
franchise, gross income, adjusted gross income or gross receipts tax, payroll
tax, real or personal property tax, or sales or use tax, together with any
interest or any penalty, addition to tax or additional amount imposed by any
Governmental Authority responsible for the imposition of any such tax.

40

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, a duly authorized officer of each of the parties
hereto has executed this Agreement as of the date first above written.

    SUPERIOR TELECOM INC.
 
 
By:
 
/s/  STEPHEN C. KNUP      

--------------------------------------------------------------------------------

    Its:   President and Chief Operating Officer
 
 
SUPERIOR TELECOMMUNICATIONS INC.
 
 
By:
 
/s/  STEPHEN C. KNUP      

--------------------------------------------------------------------------------

    Its:   President and Chief Operating Officer
 
 
ESSEX INTERNATIONAL INC.
 
 
By:
 
/s/  STEPHEN C. KNUP      

--------------------------------------------------------------------------------

    Its:   President and Chief Operating Officer
 
 
ESSEX GROUP, INC.
 
 
By:
 
/s/  STEPHEN C. KNUP      

--------------------------------------------------------------------------------

    Its:   President and Chief Operating Officer
 
 
THE ALPINE GROUP, INC.
 
 
By:
 
/s/  STEVEN S. ELBAUM      

--------------------------------------------------------------------------------

    Its:   Chairman and Chief Executive Officer
 
 
ALPINE HOLDCO INC.
 
 
By:
 
/s/  STEVEN S. ELBAUM      

--------------------------------------------------------------------------------

    Its:   Chairman and Chief Executive Officer

41

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



TABLE OF CONTENTS
